CREDIT AGREEMENT

AMONG

COOPER CAMERON CORPORATION,

AND THE OTHER BORROWERS NAMED HEREIN

AS BORROWERS,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.

AS ADMINISTRATIVE AGENT,

J.P. MORGAN SECURITIES INC.

AS LEAD ARRANGER AND SOLE BOOK RUNNER,

CALYON NEW YORK BRANCH

AS SYNDICATION AGENT,

AND

ABN AMRO BANK N.V., CITIBANK, N.A.,

AND THE ROYAL BANK OF SCOTLAND PLC

AS DOCUMENTATION AGENTS

DATED AS OF

OCTOBER 12, 2005

                 
ARTICLE I            DEFI
  NITIONS 1
       
ARTICLE II
  THE CREDITS
  15
2.1
  Commitment
  15
2.2
  Determination of Dollar Amounts; Required Payments; Termination
  15
2.3
  Ratable Loans
  16
2.4
  Types of Advances
  16
2.5
  Swing Line Loans
  16
2.6
  Facility Fee; Usage Fee; Reductions in Aggregate Commitment
  20
2.7
  Minimum Amount of Each Advance
  20
2.8
  Optional Principal Payments
  20
2.9
  Method of Selecting Types and Interest Periods for New Advances
  21
2.10
  Conversion and Continuation of Outstanding Advances
  21
2.11
  Method of Borrowing
  22
2.12
  Changes in Interest Rate, etc
  22
2.13
  Rates Applicable After Default
  23
2.14
  Method of Payment
  23
2.15
  Advances to be Made in Euro
  24
2.16
  Noteless Agreement; Evidence of Indebtedness
  24
2.17
  Telephonic Notices
  24
2.18
  Interest Payment Dates; Interest and Fee Basis
  24



  2.19   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions 25  

                         
2.20
  Lending Installations
    25          
2.21
  Non-Receipt of Funds by the Administrative Agent
    25          
2.22
  Market Disruption
    26          
2.23
  Judgment Currency
    26          
2.24
  Additional Borrowing Subsidiaries
    26          
2.25
  Lender Replacement
    27          
2.26
  Facility LCs
    27          
2.27
  Increase in Aggregate Commitment
    32          
2.28
  Extension of Facility Termination Date
    33          
ARTICLE III
  YIELD PROTECTION; TAXES
    35          
3.1
  Yield Protection
    35          
3.2
  Changes in Capital Adequacy Regulations
    36          
3.3
  Availability of Types of Advances
    37          
3.4
  Funding Indemnification
    37          
3.5
  Taxes
    37          
3.6
  Lender Statements; Survival of Indemnity
    39          
ARTICLE IV
  CONDITIONS PRECEDENT
    39          
4.1
  Initial Credit Extensions
    39          
4.2
  Each Credit Extension
    41          
ARTICLE V
  REPRESENTATIONS AND WARRANTIES
    41          
5.1
  Existence and Standing
    41          
5.2
  Authorization and Validity
    42          
5.3
  No Conflict; Government Consent
    42          
5.4
  Financial Statements
    42          
5.5
  Taxes
    43          
5.6
  Litigation and Contingent Obligations
    43          
5.7
  Subsidiaries
    43          
5.8
  ERISA
    43          
5.9
  Accuracy of Information
    43          
5.10
  Regulation U
    44          
5.11
  Material Agreements
    44          
5.12
  Compliance With Laws
    44          
5.13
  Ownership of Properties
    44          
5.14
  Plan Assets; Prohibited Transactions
    44          
5.15
  Environmental Matters
    44          
5.16
  Investment Company Act
    44          
5.17
  Public Utility Holding Company Act
    44          
5.18
  Reportable Transaction
    45          
5.19
  Foreign Assets Control Regulations, etc
    45          
5.20
  Obligations Pari Passu
    45          
ARTICLE VI
  COVENANTS
    45          
6.1
  Financial Reporting
    45          
6.2
  Use of Proceeds
    47          
6.3
  Notice of Default
    47          
6.4
  Conduct of Business
    47          
6.5
  Taxes
    47          
6.6
  Insurance
    47          
6.7
  Compliance with Laws
    47          
6.8
  Maintenance of Properties
    47          
6.9
  Inspection
    47          
6.10
  Capital Stock and Dividends
    48          
6.11
  Indebtedness
    48          
6.12
  Merger
    49          
6.13
  Sale of Assets
    49          
6.14
  Sale of Accounts
    49          
6.15
  Liens
    49          
6.16
  Affiliates
    50          
6.17
  Environmental Matters
    50          
6.18
  Restrictions on Subsidiary Payments
    50          
6.19
  ERISA Compliance
    50          
6.20
  Total Debt to Total Capitalization Ratio
    51          
ARTICLE VII
  DEFAULTS
    51           ARTICLE VIIIACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    53          
8.1
  Acceleration; Facility LC Collateral Account
    53          
8.2
  Amendments
    54          
8.3
  Preservation of Rights
    55          
ARTICLE IX
  GENERAL PROVISIONS
    55          
9.1
  Survival of Representations
    55          
9.2
  Governmental Regulation
    55          
9.3
  Headings
    55          
9.4
  Entire Agreement
    55          
9.5
  Several Obligations; Benefits of this Agreement
    56          
9.6
  Expenses; Indemnification
    56          
9.7
  Numbers of Documents
    57          
9.8
  Accounting
    57          
9.9
  Severability of Provisions
    57          
9.10
  Nonliability of Lenders
    58          
9.11
  Confidentiality
    58          
9.12
  Nonreliance
    58          
9.13
  Disclosure
    58          
9.14
  USA PATRIOT Act Notice
    58          
ARTICLE X
  THE ADMINISTRATIVE AGENT
    59          
10.1
  Appointment; Nature of Relationship
    59          
10.2
  Powers
    59          
10.3
  General Immunity
    59          
10.4
  No Responsibility for Loans, Recitals, etc
    59          
10.5
  Action on Instructions of Lenders
    60          
10.6
  Employment of Administrative Agents and Counsel
    60          
10.7
  Reliance on Documents; Counsel
    60          
10.8
  Administrative Agent's Reimbursement and Indemnification
    60          
10.9
  Notice of Default
    61          
10.10
  Rights as a Lender
    61          
10.11
  Lender Credit Decision
    61          
10.12
  Successor Administrative Agent
    61          
10.13
  Administrative Agent and Arranger Fees
    62          
10.14
  Delegation to Affiliates
    62          
10.15
  Co-Agents, Documentation Agent, Syndication Agent, etc
    62          
ARTICLE XI
  SETOFF; RATABLE PAYMENTS
    62          
11.1
  Setoff
    62          
11.2
  Ratable Payments
    62          
ARTICLE XII
  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    63          
12.1
  Successors and Assigns
    63          
12.2
  Participations
    63          
12.3
  Assignments
    64          
12.4
  Dissemination of Information
    65          
12.5
  Tax Treatment
    65          
ARTICLE XIIINOTICES
            65          
13.1
  Notices
    65          
13.2
  Change of Address
    65          
ARTICLE XIVCOUNTERPARTS
            65          
ARTICLE XV
  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
            66  
15.1
  CHOICE OF LAW
    66          
15.2
  CONSENT TO JURISDICTION
    66          
15.3
  WAIVER OF JURY TRIAL
    66          

SCHEDULES AND EXHIBITS

     
PRICING SCHEDULE
EXHIBIT A-1
EXHIBIT A-2
EXHIBIT B
EXHIBIT C
 
FORM OF IN-HOUSE COUNSEL OPINION
FORM OF OUTSIDE COUNSEL OPINION
FORM OF COMPLIANCE CERTIFICATE
FORM OF ASSIGNMENT AGREEMENT

EXHIBIT D FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

     
EXHIBIT E
EXHIBIT F
EXHIBIT G
SCHEDULE 1
SCHEDULE 2
SCHEDULE 3
  FORM OF NOTE
FORM OF JOINDER AGREEMENT
FORM OF GUARANTY
SUBSIDIARIES
LIENS
EUROCURRENCY PAYMENT OFFICES OF THE AGENT

1

CREDIT AGREEMENT

This Agreement, dated as of October 12, 2005, is among Cooper Cameron
Corporation, Cooper Cameron (U.K.) Limited, Cameron GmbH, Cooper Cameron
(Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper Cameron (Luxembourg)
SARL, the Lenders (defined below), Calyon New York Branch, as Syndication Agent,
ABN AMRO Bank N.V., Citibank, N.A., and The Royal Bank of Scotland plc, as
Documentation Agents, and JPMorgan Chase Bank, N.A., as L/C Issuer and
Administrative Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Additional Lender” is defined in Section 2.27(a).

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period. The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars, and, the Euro,
and (c) any other Eligible Currency which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and which is acceptable to all
of the Lenders.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this credit agreement, as it may be amended, restated,
modified or supplemented and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (a) the Prime Rate for such day and (b) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

“Anniversary Date” means each annual anniversary of the Closing Date.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees or usage fees are accruing at such time as set out in the attached
Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type or Facility LC’s
of any Type, at any time, the percentage rate per annum which is applicable at
such time with respect to Advances or Facility LC’s of such Type as set out in
the attached Pricing Schedule.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

“Arranger” means J.P. Morgan Securities Inc. and its successors, in its capacity
as Lead Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Disposition” means any sale, transfer, or other disposition of any asset
of the Parent or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of inventory in the ordinary course,
the sale of obsolete or excess machinery, equipment, or furniture in the
ordinary course, and the sale of accounts and notes receivable permitted by
Section 6.14).

“Attributable Debt” means as at the time of determination (a) with respect to a
Synthetic Lease, the present value (discounted at the explicit or implicit
interest rate applicable to such Synthetic Lease at such time) of the total
obligations of the lessee for rental payments during the remaining term of such
Synthetic Lease at such time and (b) with respect to an accounts or notes
receivable financing or securitization program, the outstanding balance of
amounts advanced in respect of the receivables and notes under such program.

“Authorized Officer” means, with respect to any of the Borrowers, any of the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, or controller, acting singly.

“Availability” is defined in Section 7.2.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bank Guaranty” means a guaranty executed by a LC Issuer with respect to
obligations of a Borrower and provided pursuant to this Agreement.

“Borrower” means any of the Parent and the Borrowing Subsidiaries and
“Borrowers” means, collectively, the Parent and the Borrowing Subsidiaries.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Borrowing Subsidiary” means each of Cooper Cameron (U.K.) Limited, Cameron
GmbH, Cooper Cameron (Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper
Cameron (Luxembourg) SARL and any other Subsidiary of the Parent which has
entered into a Joinder Agreement.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in Euro, a day upon which such clearing system as is determined
by the Administrative Agent to be suitable for clearing or settlement of the
Euro is open for business) and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago and New York
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Canadian Borrower” means any Borrowing Subsidiary which is incorporated under
and operating in Canada or one of its provinces.

“Canadian Dollars” shall mean the lawful currency of Canada.

“Canadian Swing Line Borrowing Notice” is defined in Section 2.5.1(b).

“Canadian Swing Line Election” means the agreement of the Canadian Swing Line
Lenders to make, at their election, Canadian Swing Line Loans up to a maximum
principal amount of $15,000,000 at any one time outstanding.

“Canadian Swing Line Lender” means JPMorgan Chase Bank, N.A., Toronto Branch,
and each other Lender which agrees at the request of the Parent to act as a
Canadian Swing Line Lender hereunder, or any other Lender which may succeed to
their rights and obligations as Canadian Swing Line Lender pursuant to the terms
of this Agreement, and “Canadian Swing Line Lenders” means, collectively, all of
such Canadian Swing Line Lenders. Each Canadian Swing Line Lender must be exempt
from withholding taxes imposed by Canada on interest payments made by the Parent
or any Canadian Borrower, but need not be located in Canada.

“Canadian Swing Line Loan” means a Loan made available to the Parent or any
Canadian Borrower by the Canadian Swing Line Lenders pursuant to Section 2.5.1.

“Canadian Swing Line Share” means, with respect to a Canadian Swing Line Lender,
a portion equal to a fraction the numerator of which is the Dollar Amount set
out opposite its signature below under the heading “Canadian Swing Line Loan
Amount” (as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof) and the denominator of which is Dollar Amount of
the Canadian Swing Line Election.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of the Parent.

“Closing Date” means the date on or after the date of this Agreement on which
all conditions precedent set out in Section 4.1 hereof have been satisfied or
waived by the party or parties entitled to performance thereof.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set out
opposite its signature below, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.2 or as otherwise
modified from time to time pursuant to the terms hereof.

“Commitment Increase” is defined in Section 2.27(a).

“Commitment Maturity Date” means, with respect to each Lender, October 12, 2010,
as such date may be extended from time to time pursuant to Section 2.28, or, if
earlier, the Facility Termination Date.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Computation Date” is defined in Section 2.2.

“Consolidated EBITDA” means (a) Consolidated Net Income for any applicable
period plus, to the extent deducted from revenues in determining Consolidated
Net Income (a) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period,
(iii) depreciation and amortization for such period, (iv) non-recurring,
non-cash charges for such period, and (iv) extraordinary losses incurred during
such period other than in the ordinary course of business minus, to the extent
included in Consolidated Net Income, extraordinary gains realized in such period
other than in the ordinary course of business, all calculated for the Parent and
its Subsidiaries on a consolidated basis, and (b) includes, on a pro forma
basis, Consolidated EBITDA of any Person acquired in accordance with
Section 6.12 for the four fiscal quarters most recently ended prior to the date
of such acquisition, provided that the Consolidated EBITDA of any such acquired
Person may be included in the Consolidated EBITDA of the Parent only if the
Parent provides to the Administrative Agent, prior to or simultaneously with the
delivery of any Compliance Certificate including the Consolidated EBITDA of such
Person, financial statements of such Person for the fiscal year of such Person
most recently ended, audited by independent certified public accountants
reasonably acceptable to the Administrative Agent and including, at a minimum, a
balance sheet, income statement, and statement of cash flows.

“Consolidated Indebtedness” means at any time the Indebtedness of the Parent and
its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense, whether paid or accrued, of the Parent and its Subsidiaries
calculated on a consolidated basis for such period as determined in accordance
with Agreement Accounting Principles.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries calculated on a consolidated basis for such period
in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time; provided that any changes in consolidated stockholders’ equity as a result
of (a) foreign currency translation adjustments and (b) any change in the fair
value of any Financial Contract pursuant to Financial Accounting Standards Board
Bulletin No 133, in each case after the date hereof, shall be excluded when
computing Consolidated Net Worth.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take-or-pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit,
standby letters of credit, and bank guaranties, in each case, which support
performance obligations.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Default” means an event described in Article VII.

“Documentary Letter of Credit” means a commercial letter of credit qualifying as
a trade-related contingency under 12 CFR Part 3, Appendix A, Section 3(b)(3) or
any successor U.S. Comptroller of the Currency regulation.

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in such currency of
such amount of Dollars if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such currency on the London market
at 11:00 a.m., London time, on or as of the most recent Computation Date
provided for in Section 2.2.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Eligible Assignee” means any commercial bank organized under the laws of the
United States or any of the countries parties to the Organization for Economic
Cooperation and Development or any political subdivision of any thereof which
has primary capital (or its equivalent) of not less than $250,000,000, is
approved by the Administrative Agent, and, so long as no Default exists, is
approved by the Parent, in either case, such approval not to be unreasonably
withheld.

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (iii) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Borrowers, and
such currency shall no longer be an Agreed Currency until such time as all of
the Lenders agree to reinstate such currency as an Agreed Currency and promptly,
but in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set out in Article II.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of Economic and Monetary
Union.

“Eurocurrency” means any Agreed Currency.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 3 hereto or such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrowers and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin.

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in the applicable Agreed Currency
appearing on Reuters Screen FRBD or the applicable Reuters Screen for such
Agreed Currency as of 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period, provided that, (a) if Reuters Screen FRBD or the applicable Reuters
Screen for such Agreed Currency is not available to the Administrative Agent for
any reason, the applicable Eurocurrency Reference Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the Applicable Agreed Currency as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
and having a maturity equal to such Interest Period, and (b) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
Eurocurrency Reference Rate for the relevant Interest Period shall instead be
the rate determined by the Administrative Agent to be the arithmetic average of
the rates reported to the Administrative Agent by each Reference Lender as the
rate at which such Reference Lender offers to place deposits in the applicable
Agreed Currency with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of such Reference Lender’s
relevant Eurocurrency Loan and having a maturity equal to such Interest Period.
If any Reference Lender fails to provide such quotation to the Administrative
Agent, then the Administrative Agent shall determine the Eurocurrency Reference
Rate on the basis of the quotations of the remaining Reference Lender(s).

“Excess Obligations” is defined in Section 2.2(a).

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (a) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (b) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility Fee” is defined in Section 2.6.1.

“Facility LC” is defined in Section 2.26.1.

“Facility LC Application” is defined in Section 2.26.3.

“Facility LC Collateral Account” is defined in Section 2.26.11.“Facility
Termination Date” means October 12, 2010, as such date may be extended from time
to time pursuant to Section 2.28, or any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Fee Letter” means that certain fee letter dated September 12, 2005, among
Administrative Agent, Arranger and the Parent, as amended from time to time.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

“Financial Letter of Credit” means a letter of credit other than a Performance
Letter of Credit or a Documentary Letter of Credit, and shall include without
limitation standby letters of credit issued to secure financial obligations.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Subsidiary” means a Subsidiary not organized under the laws of the
United States or any state, possession, or territory thereof.

“Guaranty” means that certain Guaranty dated as of October 12, 2005, executed by
the Parent in favor of the Administrative Agent, for the ratable benefit of the
Lenders in the form of Exhibit G, as it may be amended or modified and in effect
from time to time.

“Hazardous Materials” means the substances identified as such pursuant to CERCLA
and any chemicals regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum or petroleum products Released
into the environment, radionuclides, radioactive materials, and medical and
infectious waste.

“Increasing Lender” is defined in Section 2.27(a).

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (f) Capitalized Lease Obligations, (g) Contingent
Obligations, (h) reimbursement obligations of such Person in respect of letters
of credit or acceptance financing, (i) Off-Balance Sheet Liabilities, (j) any
other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or such other period as may be agreed by the
Lenders with respect to a particular Agreed Currency) commencing on a Business
Day selected by the applicable Borrower pursuant to this Agreement. Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months (or such other applicable period) thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or such other applicable period), such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month (or such other applicable period). If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Joinder Agreement” means an agreement substantially in the form of Exhibit F by
which a Subsidiary of the Parent becomes a Borrower Subsidiary.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

“LC Fee” is defined in Section 2.26.4.

“LC Issuer” means JPMorgan (or any Affiliate designated by JPMorgan) in its
capacity as issuer of Facility LCs hereunder and, at any Borrower’s option, any
Lender (or, in the case of a Bank Guaranty, its applicable foreign Affiliate)
who agrees to act in the capacity as issuer of Facility LCs hereunder and “LC
Issuers” means, collectively, all of such LC Issuers.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.26.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lenders.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
administration information sheets provided to the Administrative Agent in
connection herewith or otherwise selected by such Lender or the Administrative
Agent pursuant to Section 2.20.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.16, the Guaranty, any Joinder Agreement and any
other documents and agreements contemplated hereby and executed by any Borrower
with or in favor of the Administrative Agent or any Lender, as any such
agreement, instrument or document may be amended, modified or supplemented from
time-to-time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Parent and its Subsidiaries taken as a whole, (b) the ability
of any Borrower to perform its obligations under the Loan Documents to which it
is a party, or (c) the validity or enforceability of this Agreement, any Notes,
the Guaranty, or any of the other material Loan Documents or the rights or
remedies of the Administrative Agent, the applicable LC Issuer, or the Lenders
thereunder.

“Material Indebtedness” is defined in Section 7.5.

“Material Subsidiary” means any Subsidiary of the Parent, which Subsidiary holds
or constitutes 10% or more of either the consolidated assets or Consolidated
EBITDA of the Parent.

“Modify” and “Modification” are defined in Section 2.26.1.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

“Non-Extending Lender” is defined in Section 2.28.

“Non-U.S. Borrower” is defined in Section 3.1(b).

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” is defined in Section 2.16.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities, obligations under any Rate Management
Transaction with any Lender in connection with Loans under this Agreement, and
other obligations of the Borrowers (or any Borrower) to the Lenders or to any
Lender, any LC Issuer, the Administrative Agent, or any indemnified party
arising under the Loan Documents, including without limitation any such
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capitalized Lease, (c) any liability under any Synthetic Lease transaction
entered into by such Person, or (d) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (d) Operating Leases.

“Offered Rate” means a per annum rate of interest offered by the US Swing Line
Lender or the Canadian Swing Line Lender, as applicable, pursuant to
Section 2.5.1(b) or Section 2.5.2(b).

“Original Currency” is defined in Section 2.14(b).

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Line Loans outstanding at such time, plus (c) an amount equal to its Pro
Rata Share of the LC Obligations (other than LC Obligations with respect to Bank
Guaranties) at such time.

“Parent” means Cooper Cameron Corporation and its successors and assigns.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Parent or any member of the Controlled Group may have any
liability.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Parent or any of
its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Reference Lenders” means Calyon New York Branch, ABN Amro Bank N.V., Citibank,
N.A., and The Royal Bank of Scotland plc.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.26 to reimburse the LC Issuers
for amounts paid by any LC Issuer in respect of any one or more drawings under
Facility LCs.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set out in Section 2.1 (or any conversion or
continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto which is a nationally recognized
statistical rating organization.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan, other than a Multiemployer Plan, maintained
by the Parent or any member of the Controlled Group for employees of the Parent
or any member of the Controlled Group.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than the greater of (a)
$300,000,000 and (b) 20% of the consolidated assets of the Parent and its
Subsidiaries as would be shown in the consolidated financial statements of the
Parent and its Subsidiaries as at the beginning of the quarter ending with the
month in which such determination is made.

“Swing Line Commitments” means the Canadian Swing Line Elections and the US
Swing Line Commitment.

“Swing Line Lenders” means the Canadian Swing Line Lenders and the US Swing Line
Lender.

“Swing Line Loans” means the Canadian Swing Line Loans and the US Swing Line
Loans.

“Synthetic Lease” means (a) any lease that is treated as an Operating Lease
under Agreement Accounting Principles but for which the Parent or any of the
Subsidiaries is viewed as the owner of the leased Property under the Code and
(b) guaranties by the Parent or any of the Subsidiaries of the obligations of
the lessor of such leased Property which are secured by the payments due under
the lease of such Property.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any other
member of a Controlled Group from such Plan during a plan year in which the
Parent or any other member of a Controlled Group was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f)
of ERISA, (c) the termination of such Plan, the filing of a notice of intent to
terminate such Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Plan, or (e) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

“Total Capitalization” means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.

“Total Debt” means, at any time, that part of the Consolidated Indebtedness of
the Parent and the Subsidiaries at such time which would be reflected on a
balance sheet prepared in accordance with Agreement Accounting Principles.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance, and with respect to any Facility LC, its nature as a
Financial Letter of Credit, Performance Letter of Credit, Documentary Letter of
Credit or Bank Guaranty.

“US Swing Line Borrowing Notice” is defined in Section 2.5.2(b).

“US Swing Line Commitment” means the obligation of the US Swing Line Lender to
make US Swing Line Loans up to a maximum principal amount of $25,000,000 at any
one time outstanding.

“US Swing Line Lender” means JPMorgan or any other Lender which may succeed to
its rights and obligations as US Swing Line Lender pursuant to the terms of this
Agreement.

“US Swing Line Loan” means a Loan made available to a Borrower by the US Swing
Line Lender pursuant to Section 2.5.2.

"USA Patriot Act” is defined in Section 9.14.

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of the benefit attributed by the pension benefit formula under all Single
Employer Plans to employee service rendered prior to that date (based on current
and past compensation levels) exceeds the fair value of all Plan assets, all
determined as of the last day of the Borrowers’ fiscal year using a calculation
methodology, discount rate, expected return on Plan assets, rate of compensation
increase, and other gain or loss components required or permitted under
Statement of Financial Accounting Standards No. 87 in presenting the projected
benefit obligation.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1 Commitment. From and including the date of this Agreement and prior to its
respective Commitment Maturity Date, each Lender severally agrees, on the terms
and conditions set out in this Agreement, to (a) make Revolving Loans to any
Borrower in Agreed Currencies upon the request of any Borrower from time to time
and (b) participate in Facility LCs issued upon the request of any Borrower,
provided that, after giving effect to the making of each such Revolving Loan and
the issuance of each such Facility LC, such Lender’s Dollar Amount of its
Outstanding Credit Exposure shall not exceed its Commitment, provided that
(i) at no time shall Revolving Loans be outstanding hereunder in more than three
different Agreed Currencies, (ii) at no time shall the Dollar Amount of
Revolving Loans made in Agreed Currencies other than Dollars exceed $320,000,000
and (iii) all Floating Rate Loans shall be made in Dollars, except as otherwise
provided in Section 2.5.1(d). Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow the Revolving Loans at any time prior
to the Facility Termination Date. Each Lender’s Commitment to extend credit
hereunder shall expire on its respective Commitment Maturity Date. The LC
Issuers will issue Facility LCs hereunder on the terms and conditions set out in
Section 2.26.

2.2 Determination of Dollar Amounts; Required Payments; Termination.

(a) The Administrative Agent will determine the Dollar Amount of

(i) each Advance as of the date three Business Days prior to the Borrowing Date
or, if applicable, date of conversion/continuation of such Advance,

(ii) all outstanding Advances on and as of the last Business Day of each quarter
and on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders,

(iii) the face amount of or any drawing under each Facility LC on and as of the
the date three Business Days prior to the proposed date of issuance (or
Modification) or drawing, and

(iv) the LC Obligations with respect to all outstanding Facility LCs on and as
of the last Business Day of each quarter and on any other Business Day elected
by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii), (iii), and (iv) is herein
described as a “Computation Date” with respect to each Advance or Facility LC
for which a Dollar Amount is determined on or as of such day. If at any time the
Dollar Amount of the sum of (y) the aggregate principal amount of all
outstanding Advances (calculated, with respect to those Advances denominated in
Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such Advance) plus (z) the aggregate amount of all
outstanding LC Obligations other than Bank Guaranties (calculated, with respect
to those Facility LCs denominated in Agreed Currencies other than Dollars, as of
the most recent Computation Date with respect to each such Facility LC) exceeds
the Aggregate Commitment (the amount of such excess, the “Excess Obligations"),
the Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such Excess Obligations. If no Advances are then
outstanding or if any Excess Obligations remain outstanding upon repayment of
all outstanding Advances, and provided that the Excess Obligations exceed $500,
the Borrowers shall immediately make deposits to the Facility LC Collateral
Account at the Administrative Agent’s election either (i) in the applicable
Agreed Currency or Currencies as determined by the Administrative Agent and in
an amount equal to the amount of such Excess Obligations or (ii) in Dollars in
an amount equal to 110% of the Dollar Amount (calculated as of the applicable
Computation Date) of such Excess Obligations. If as of any Computation Date the
amount of any such cash collateral held by the Administrative Agent on such date
exceeds the amount required to be deposited by the Borrowers pursuant to
preceding sentence by greater than $500, the Administrative Agent shall promptly
release cash collateral to the Borrowers in the amount of such excess to the
extent such cash collateral is not otherwise required under the terms of this
Agreement.

(b) Except as otherwise specifically provided in Section 2.26 with respect to
Facility LCs (i) the Outstanding Credit Exposure to each Non-Extending Lender,
and all other unpaid Obligations owing to each such Lender, shall be paid in
full by the Borrowers on such Non-Extending Lender’s Commitment Maturity Date
and (ii) the Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrowers on the Facility Termination
Date.

2.3 Ratable Loans. Each Advance hereunder (other than any Swing Line Loan) shall
consist of Revolving Loans made from the several Lenders ratably according to
their Pro Rata Shares.

2.4 Types of Advances. The Advances may be (a) Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10, (b) Canadian Swing Line Loans
selected by the Parent or the applicable Canadian Borrower in accordance with
Section 2.5.1, or (c) US Swing Line Loans selected by the applicable Borrower in
accordance with Section 2.5.2.

2.5 Swing Line Loans.2.5.1 Canadian Swing Line Loans.

(a) Upon the satisfaction of the conditions precedent set out in Section 4.2
and, if such Canadian Swing Line Loan is to be made on the date of the initial
Advance hereunder, the satisfaction of the conditions precedent set out in
Section 4.1 as well, from and including the date of this Agreement and prior to
its respective Commitment Maturity Date, each Canadian Swing Line Lender agrees,
on the terms and conditions set out in this Agreement, to make Canadian Swing
Line Loans in Dollars or Canadian Dollars to the Parent or any Canadian Borrower
from time to time in an aggregate principal Dollar Amount not to exceed the
Canadian Swing Line Election, provided that (a) the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment, and (b) at no
time shall such Canadian Swing Line Lender’s Outstanding Credit Exposure exceed
the Dollar Amount of such Canadian Swing Line Lender’s Commitment at such time.
Subject to the terms of this Agreement, the Parent or the applicable Canadian
Borrower may borrow, repay and reborrow Canadian Swing Line Loans at any time
prior to the applicable Commitment Maturity Date.

(b) The Parent or the applicable Canadian Borrower shall deliver to the
Administrative Agent and the Canadian Swing Line Lenders irrevocable notice (a
“Canadian Swing Line Borrowing Notice”) not later than noon (Central Time) one
Business Day before the Borrowing Date of each Canadian Swing Line Loan
denominated in Dollars and four Business Days before the Borrowing Date for each
Canadian Swing Line Loan denominated in Canadian Dollars, specifying (a) the
applicable Borrowing Date (which date shall be a Business Day), (b) the
aggregate amount of the requested Canadian Swing Line Loan which shall be an
amount not less than $100,000, (c) whether such Canadian Swing Line Loan shall
be denominated in Dollars or Canadian Dollars, (d) whether such Canadian Swing
Line Loan shall bear interest at the Eurocurrency Rate or at the rate offered by
the Canadian Swing Line Lender, upon request by the applicable Borrower, for
Canadian Swing Line Loans, (e) in the case of a Canadian Swing Line Loan bearing
interest at the Eurocurrency Rate, the Interest Period applicable thereto, if
applicable, and (f) the applicable Canadian Borrower.

(c) Promptly after receipt of a Canadian Swing Line Borrowing Notice, the
Administrative Agent shall notify each Canadian Swing Line Lender by fax, or
other similar form of transmission, of the requested Canadian Swing Line Loan.
Not later than 2:00 p.m. (Central Time) on the applicable Borrowing Date, each
Canadian Swing Line Lender shall make available its Canadian Swing Line Share of
the Canadian Swing Line Loan, in funds immediately available in Chicago, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Canadian
Swing Line Lenders available to the Parent or the applicable Canadian Borrower
on the Borrowing Date at the Administrative Agent’s aforesaid address.
Notwithstanding anything in this Agreement to the contrary, it is expressly
agreed that no Canadian Swing Line Lender shall have an obligation whatsoever to
make any Canadian Swing Line Loan, the making of any Canadian Swing Line Loan to
be in the sole discretion of each Canadian Swing Line Lender determined at the
time of any request for any Canadian Swing Line Loan by the Parent or any
Canadian Borrower. Without limiting the foregoing sentence, each Canadian Swing
Line Lender agrees to give the Parent, each Canadian Borrower and the
Administrative Agent written notice of its decision to no longer make Canadian
Swing Line Loans.

(d) Repayment of Canadian Swing Line Loans:

(i) Upon the occurrence of a Default, any Canadian Swing Line Lender may require
each Lender (including such Canadian Swing Line Lender) to make a Revolving Loan
in the amount of such Lender’s Pro Rata Share of such Canadian Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Canadian Swing Line Loan. Not later than noon
(Central Time) on the date of any notice received pursuant to this
Section 2.5.1, each Lender shall make available its required Revolving Loan, in
funds immediately available in Chicago to the Administrative Agent at its
address specified pursuant to Article XIII. Revolving Loans made pursuant to
this Section 2.5.1 shall be made in the currency in which the Canadian Swing
Line Loan to be repaid is denominated, and shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.10 (and in the case of
any such Loan denominated in Canadian Dollars shall be promptly converted into
Eurocurrency Loans) and subject to the other conditions and limitations set out
in this Article II. Unless a Lender shall have notified such Canadian Swing Line
Lender, prior to its making any Canadian Swing Line Loan, that any applicable
condition precedent set out in Sections 4.1 or 4.2 had not then been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.5.1
to repay Canadian Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Administrative
Agent, any Canadian Swing Line Lender or any other Person, (B) the occurrence or
continuance of a Default or Unmatured Default, (C) any adverse change in the
condition (financial or otherwise) of the Parent or the applicable Canadian
Borrower, or (D) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.5.1, the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this
Section 2.5.1, such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from such Canadian
Swing Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Canadian Swing Line Loan in the amount of such
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received.

(ii) All Canadian Swing Line Loans shall mature, and the principal amount
thereof and the unpaid accrued interest thereon shall be due and payable on the
last day of the Interest Period therefor (subject to Section 2.10(b)), on any
date on which such Canadian Swing Line Loans are prepaid, whether due to
acceleration or otherwise, and on the applicble Commitment Maturity Date.

2.5.2 US Swing Line Loans.

(a) Upon the satisfaction of the conditions precedent set out in Section 4.2
and, if such US Swing Line Loan is to be made on the date of the initial Advance
hereunder, the satisfaction of the conditions precedent set out in Section 4.1
as well, from and including the date of this Agreement and prior to its
respective Commitment Maturity Date, the US Swing Line Lender agrees, on the
terms and conditions set out in this Agreement, to make US Swing Line Loans in
Dollars to any Borrower from time to time in an aggregate principal amount not
to exceed the US Swing Line Commitment, provided that the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow US
Swing Line Loans at any time prior to the applicable Commitment Maturity Date.

(b) The applicable Borrower shall deliver to the Administrative Agent and the US
Swing Line Lender irrevocable notice (a “US Swing Line Borrowing Notice”) not
later than noon (Central Time) on the Borrowing Date of each US Swing Line Loan
specifying (a) the applicable Borrowing Date (which date shall be a Business
Day), (ii) the aggregate amount of the requested US Swing Line Loan which shall
be an amount not less than $1,000,000 and in integral multiples of $100,000 in
excess thereof and (iii) whether such US Swing Line Loan shall bear interest at
the Floating Rate or at the rate offered by the US Swing Line Lender, upon
request by the applicable Borrower, for US Swing Line Loans.

(c) Promptly after receipt of a US Swing Line Borrowing Notice, the
Administrative Agent shall notify the US Swing Line Lender by fax, or other
similar form of transmission, of the requested US Swing Line Loan. Not later
than 2:00 p.m. (Central Time) on the applicable Borrowing Date, the US Swing
Line Lender shall make available the US Swing Line Loan, in funds immediately
available in Chicago, to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will promptly make the funds
so received from the US Swing Line Lender available to the applicable Borrower
on the Borrowing Date at the Administrative Agent’s aforesaid address.

(d) Repayment of US Swing Line Loans:

(i) Each US Swing Line Loan shall be paid in full by the applicable Borrower on
or before the seventh day after the Borrowing Date for such US Swing Line Loan.
In addition, US Swing Line Lender (A) may at any time in its sole discretion
with respect to any outstanding US Swing Line Loan, or (B) shall on the seventh
day after the Borrowing Date of any US Swing Line Loan, require each Lender
(including the US Swing Line Lender) to make a Revolving Loan in the amount of
such Lender’s Pro Rata Share of such US Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such US Swing Line Loan. Not later than noon (Central Time) on the date
of any notice received pursuant to this Section 2.5.2(d), each Lender shall make
available its required Revolving Loan, in funds immediately available in Chicago
to the Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.5.2(d) shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.10 and
subject to the other conditions and limitations set out in this Article II.
Unless a Lender shall have notified the US Swing Line Lender, prior to its
making any US Swing Line Loan, that any applicable condition precedent set out
in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.5.2(d) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, the US Swing Line Lender or any other Person,
(2) the occurrence or continuance of a Default or Unmatured Default, (3) any
adverse change in the condition (financial or otherwise) of the Parent or the
applicable Borrower, or (4) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.2(d), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.5.2(d), such Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from such US Swing Line Lender, without recourse or warranty, an
undivided interest and participation in the applicable US Swing Line Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. Notwithstanding the foregoing, a
Lender shall have no obligation to acquire a participation in a US Swing Line
Loan pursuant to this paragraph if a Default shall have occurred and be
continuing at the time such US Swing Line Loan was made and such Lender shall
have notified the US Swing Line Lender in writing, prior to the making by the US
Swing Line Lender of such US Swing Line Loan, that such Default has occurred and
is continuing and that such Lender will not acquire participations in US Swing
Line Loans made while such Default is continuing. No purchase by a Lender of a
US Swing Line Loan pursuant to Section 2.5.2 shall require such Lender to exceed
its Commitment.

(ii) All US Swing Line Loans shall mature, and the principal amount thereof and
the unpaid accrued interest thereon shall be due and payable as set out above in
(i) above and on the applicable Commitment Maturity Date. Interest accrued on US
Swing Line Loans shall be payable on each Payment Date and on any date on which
such US Swing Line Loans are prepaid, whether due to acceleration or otherwise,
and at maturity.

2.6 Facility Fee; Usage Fee; Reductions in Aggregate Commitment.

2.6.1 Facility Fee. The Parent agrees to pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share a facility fee (the
“Facility Fee”) at a per annum rate equal to the Applicable Fee Rate on the
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter, on each respective
Commitment Maturity Date, and on the Facility Termination Date.

2.6.2 Usage Fee. For all days on which the Aggregate Outstanding Credit Exposure
exceeds 50% of the Aggregate Commitment, the Parent agrees to pay to the
Administrative Agent for the account of each Lender according to its Pro Rata
Share a usage fee at a per annum rate equal to the Applicable Fee Rate on the
amount of the Aggregate Outstanding Credit Exposure from the date hereof to and
including the Facility Termination Date, payable on each Payment Date hereafter,
on each respective Commitment Maturity Date, and on the Facility Termination
Date.

2.6.3 Reductions in Aggregate Commitment. The Parent may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in integral
multiples of $10,000,000 (or the Approximate Equivalent Amount if denominated in
an Agreed Currency other than Dollars), upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided that the amount of the Aggregate
Commitment may not be reduced below the Dollar Amount of the Aggregate
Outstanding Credit Exposure unless the amount of the excess of the Dollar Amount
of the Aggregate Outstanding Credit Exposure over the amount of the reduced
Aggregate Commitment is repaid concurrently with the reduction of the Aggregate
Commitment. All accrued facility fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Credit Extensions
hereunder.

2.7 Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in a
minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess thereof
(or the Approximate Equivalent Amounts if denominated in an Agreed Currency
other than Dollars), and each Floating Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $1,000,000 and in
multiples of $500,000 if in excess thereof, provided that any Floating Rate
Advance may be in the amount of the Available Aggregate Commitment.

2.8 Optional Principal Payments. Any Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) upon two Business Days’ prior notice
to the Administrative Agent. The applicable Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans that bear interest
at the Floating Rate or the Offered Rate, or, in a minimum amount of $100,000
and increments of $50,000 in excess thereof, any portion of such outstanding
Swing Line Loans, with notice to the Administrative Agent and the applicable
Swing Line Lender(s) by 11:00 a.m. (Central Time) on the date of repayment. Any
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurocurrency Advances (other than Canadian Swing Line Loans),
or, in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), any portion of the
outstanding Eurocurrency Advances upon three Business Days’ prior notice to the
Administrative Agent. The Parent or any Canadian Borrower may at any time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Canadian Swing Line
Loans that bear interest at the Eurocurrency Rate, or, in a minimum amount of
$100,000 and increments of $50,000 in excess thereof (or the Approximate
Equivalent Amount if denominated in Canadian Dollars), any portion of such
outstanding Canadian Swing Line Loans, upon three Business Days’ prior notice to
the Administrative Agent and the Canadian Swing Line Lenders.

2.9 Method of Selecting Types and Interest Periods for New Advances. A Borrower
shall select the Type of Advance and, in the case of each Eurocurrency Advance,
the Interest Period and Agreed Currency applicable thereto from time to time.
Such Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 10:00 a.m. (Central Time) on the Borrowing
Date of each Floating Rate Advance (other than a Swing Line Loan), three
Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in Dollars and four Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying (a) the Borrowing Date, which shall be a Business Day, of such
Advance, (b) the aggregate amount of such Advance, (c) the Type of Advance
selected, (d) in the case of each Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto, and (e) the applicable Borrower.

2.10 Conversion and Continuation of Outstanding Advances. (a) Floating Rate
Advances (other than Swing Line Loans which shall be continued as provided
below) shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance (other than Canadian Swing Line Loans which shall be continued and
converted as provided below) shall continue as a Eurocurrency Advance until the
end of the then applicable Interest Period therefor, at which time

(i) each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (A) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (B) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for the same or
another Interest Period or be converted into a Floating Rate Advance; and

(ii) each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (A) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (B) the
applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period.

(b) Each US Swing Line Loan shall, subject to Section 2.5.2(d), continue as such
unless prepaid or repaid. Each Canadian Swing Line Loan shall, subject to
Section 2.5.1(d) (i) if bearing interest at the Offered Rate, continue as such
unless prepaid or repaid, and (ii) if bearing interest at the Eurocurrency Rate,
continue as such until the end of the then applicable Interest Period therefor,
at which time such Canadian Swing Line Loan shall, unless prepaid or repaid or
any Canadian Swing Line Lender has given the Borrower and the Administrative
Agent written notice under Section 2.5.1(c) that it will not continue making
Canadian Swing Line Loans, automatically be deemed to be continued as a Canadian
Swing Line Loan in the same amount and in the same currency with an Interest
Period of one month (commencing on the last day of the expiring Interest Period)
unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Canadian Swing Line Loan continue for the same or another Interest
Period or at any applicable Offered Rate, in each case, in the same currency.

(c) Subject to the terms of Section 2.7, any Borrower may elect from time to
time to convert all or any part of an Advance of any Type into any other Type or
Types of Advances denominated in the same or any other Agreed Currency; provided
that any conversion of any Eurocurrency Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto. Such Borrower shall give
the Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”)
of each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Central Time) at least one Business Day, in the case of a
conversion into a Floating Rate Advance, three Business Days, in the case of a
conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
prior to the date of the requested conversion or continuation, specifying
(a) the requested date, which shall be a Business Day, of such conversion or
continuation, and (ii) the Agreed Currency, amount and Type(s) of Advance(s)
into which such Advance is to be converted or continued and, in the case of a
conversion into or continuation of a Eurocurrency Advance, the duration of the
Interest Period applicable thereto.

2.11 Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (a) if such Loan is denominated in Dollars,
not later than noon, Central Time, in Federal or other funds immediately
available to the Administrative Agent at its address specified in or pursuant to
Article XIII and, (b) if such Loan is denominated in an Agreed Currency other
than Dollars, not later than noon, local time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in such funds as may then
be customary for the settlement of international transactions in such currency
in the city of and at the address of the Administrative Agent’s Eurocurrency
Payment Office for such currency. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent will make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.11, to the
extent that a Loan made by a Lender matures on the Borrowing Date of a requested
Loan, such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.

2.12 Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
converted from a Eurocurrency Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day. Each Swing Line Loan that bears interest at
the Floating Rate or the Offered Rate shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Floating Rate or the Offered Rate, as applicable, for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance or bearing interest at the Offered Rate will take effect
simultaneously with each change in the Alternate Base Rate or Offered Rate, as
applicable. Each Eurocurrency Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the applicable Borrower’s selections under
Sections 2.5.2 and 2.9, as applicable, and Section 2.10 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date.

2.13 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Parent declare that no Advance may be made as, converted into or continued at
the end of the applicable Interest Period as a Eurocurrency Advance. During the
continuance of a Default the Required Lenders may, at their option, by notice to
the Parent, declare that (a) each Eurocurrency Advance shall bear interest for
the remainder of the applicable Interest Period at the rate otherwise applicable
to such Interest Period plus 2% per annum, (b) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (c) the LC Fee shall be increased by 2% per
annum, provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set out in clauses (a) and (b) above, and the increase
in the LC Fee set forth in clause (c) above, shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender. Any notice given by Required Lenders under this Section
2.13 may be revoked by Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates.

2.14 Method of Payment. (a) Each Advance shall be repaid, each payment of
interest thereon shall be paid, and each reimbursement of any amounts payable
upon a drawing under any Facility LC shall be made in the currency in which such
Advance or payment was made or, where such currency has converted to the Euro,
in the Euro. All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at (except as set out in the next sentence) the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrowers, by noon (local time) on the date when
due and shall (except in the case of Reimbursement Obligations for which any LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders. All payments to be made by the Borrowers hereunder in any
currency other than Dollars shall be made in such currency on the date due in
such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent, at
its Eurocurrency Payment Office for such currency and shall be applied ratably
by the Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at, (a) with respect to Floating Rate Loans and
Eurocurrency Loans denominated in Dollars, its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender and (ii) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the applicable Borrower at the address of the Administrative
Agent’s Eurocurrency Payment Office for such currency. The Administrative Agent
is hereby authorized to charge any account of any Borrower maintained with
Administrative Agent or any of its Affiliates for each payment of principal,
interest, Reimbursement Obligations, and fees as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.14 shall also be deemed
to refer, and shall apply equally, to the LC Issuers, in the case of payments
required to be made by any Borrower to any LC Issuer pursuant to Section 2.26.6.

(b) Notwithstanding the provisions of subsection (a) above, if, after the making
of any Advance or the issuance of any Facility LC in any currency other than
Dollars, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Advance was made or the Facility LC was issued (the “Original Currency”) no
longer exists or the applicable Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by such Borrower hereunder in such currency
(including any deposits required to be made to the Facility LC Collateral
Account) shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

2.15 Advances to be Made in Euro. If any Advance made hereunder or any Facility
LC issued hereunder would be capable of being made or issued in either the Euro
or in a National Currency Unit, such Advance shall be made or such Facility LC
shall be issued in the Euro.

2.16 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (iii) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (iv) the amount of any
sum received by the Administrative Agent hereunder from the Borrowers and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note
substantially in the form of Exhibit E (a “Note”). In such event, the Borrowers
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender in a form supplied by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.3) be represented by one or more
Notes payable to the order of the payee named therein or any assignee pursuant
to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (a) and (b) above.

2.17 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices which the Administrative Agent or any Lender in good faith
believes to be made by any person or persons that an Authorized Officer of the
Parent has designated in writing to the Administrative Agent, which written
authorization(s) may be relied upon by the Administrative Agent, in the case of
any person so authorized, until such time as the Administrative Agent shall have
received written notice from an Authorized Officer of the Borrower revoking such
person’s authority to make such telephonic notices, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Each Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.18 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest, LC Fees, and other fees (except as provided in
the following sentence) shall be calculated for actual days elapsed on the basis
of a 360-day year, except for interest on Loans denominated in British Pounds
Sterling and Loans comprised of Floating Rate Advances, which shall be
calculated for actual days elapsed on the basis of a 365-day year. Facility Fees
and utilization fees shall be calculated for actual days elapsed on the basis of
a 365-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment specified in Section 2.14. If any
payment of principal or interest on an Advance shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.19 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from an LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate. Each Reference Lender
agrees to furnish upon request timely information for the purpose of determining
the Eurocurrency Rate.

2.20 Lending Installations. Each Lender may book its Loans and its participation
in any LC Obligations and each LC Issuer may book the Facility LCs at any
Lending Installation selected by such Lender or such LC Issuer, as the case may
be, and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or each LC Issuer, as the case may be, for the
benefit of any such Lending Installation. Each Lender and each LC Issuer may, by
written notice to the Administrative Agent and the Borrowers in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

2.21 Non-Receipt of Funds by the Administrative Agent. Unless the applicable
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of any Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or such Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (a) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by any Borrower, the interest rate applicable to the relevant
Loan.

2.22 Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent or the Required Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, and such Loans shall not be denominated in such Agreed Currency
but shall, except as otherwise set out in Section 2.15, be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as Floating Rate
Loans, unless the applicable Borrower notifies the Administrative Agent at least
one Business Day before such date that (a) it elects not to borrow on such date
or (b) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be.

2.23 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Borrowers in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each of the
Borrowers agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 12.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

2.24 Additional Borrowing Subsidiaries. Upon the request by the Parent and
approval by the Administrative Agent, any Subsidiary of the Parent may become a
Borrowing Subsidiary hereunder provided that such Borrowing Subsidiary shall
execute and deliver to the Administrative Agent a Joinder Agreement, together
with such evidence of corporate authority to enter into such Joinder Agreement
as the Administrative Agent may reasonably request, including without
limitation, opinions of legal counsel regarding such corporate authority and the
enforceability of such Joinder Agreement and such other documents, governmental
certificates, agreement as the Administrative Agent may reasonably request,
including without limitation, information requested in order for the
Administrative Agent or any Lender to comply with the Patriot Act.

2.25 Lender Replacement. The Parent shall be permitted to replace with an
Eligible Assignee any Lender which (a) makes an assertion of the type described
in Section 3.3 or requests reimbursement for amounts owing pursuant to
Section 3.1 or 3.2 (either for its own account or for the account of any of its
participants), (b) requires any Borrower to pay Taxes in respect of such Lender,
(c) fails to make any Advance requested by it if the Required Lenders have made
the Advances requested of them pursuant to the same Borrowing Notice or
(d) which is a Non-Extending Lender; provided that (i) such replacement does not
conflict with any applicable law, rule, regulation, or directive, (ii) no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, (iii) in the case of any replacement pursuant to clause
(a), (b), or (c) hereof, prior to any such replacement, such Lender being
replaced shall not have eliminated the continued need for repayment of amounts
owing pursuant to Section 3.1 or 3.2, as applicable; and (iv) the Parent shall
repay (or cause to be repaid) or the Eligible Assignee shall pay to the Lender
being replaced, the amount of the Obligations owing to such Lender on the date
of replacement (including any amounts owing under Sections 3.1, 3.2 and 3.4).

2.26 Facility LCs.2.26.1 Issuance. Each LC Issuer hereby agrees, on the terms
and conditions set out in this Agreement, to issue Financial Letters of Credit,
Performance Letters of Credit, Documentary Letters of Credit and Bank Guaranties
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to its
respective Commitment Maturity Date upon the request of any Borrower; provided
that (a) each Facility LC shall be issued in an Agreed Currency and
(b) immediately after each such Facility LC is issued or Modified, the Aggregate
Outstanding Credit Exposure may not exceed the Aggregate Commitment. No Facility
LC shall have an expiry date later than five years after its issuance. Any Bank
Guaranty issued under this Agreement shall be subject to the additional
requirements of Section 2.26.13 hereof.

2.26.2 Participations. Upon the issuance or Modification by any LC Issuer of a
Facility LC (other than a Bank Guaranty) in accordance with this Section 2.26,
such LC Issuer shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from such LC Issuer, a participation in such Facility
LC (and each Modification thereof) and the related LC Obligations in proportion
to its Pro Rata Share.

2.26.3 Notice. Subject to Section 2.26.1, the applicable Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Central time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the applicable currency, the proposed
date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
LC Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC (if
applicable). The issuance or Modification by any LC Issuer of any Facility LC
shall, in addition to the conditions precedent set out in Article IV (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to such LC Issuer and that the applicable Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.26.4 LC Fees. The applicable Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Financial Letter of Credit, Performance Letter
of Credit and Documentary Letter of Credit, a letter of credit fee at a per
annum rate equal to the Applicable Margin for such Type of Facility LC in effect
from time to time on the average daily undrawn stated amount under such Facility
LC, such fee to be payable in arrears on each Payment Date (or, with respect to
a Modification of any such Facility LC which increases the stated amount
thereof, such increase in the stated amount) thereof (each such fee described in
this sentence an “LC Fee”). The applicable Borrower shall also pay to the
applicable LC Issuer for its own account with respect to each Facility LC (i) a
fronting fee of 0.125% per annum of the initial stated amount (or, with respect
to a Modification of any such Facility LC which increases the stated amount
thereof, such increase in the stated amount), such fee to be payable on the date
of such issuance or increase, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.

2.26.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
applicable Borrower as to the amount demanded to be paid by such LC Issuer and
the proposed payment date. Upon its determination to honor any such demand for
payment, the applicable LC Issuer shall promptly notify the Administrative Agent
and the applicable Borrower and the Administrative Agent shall promptly notify
each other Lender of such determination and of the LC Issuer’s intended payment
date therefor (the “LC Payment Date”). The responsibility of such LC Issuer to
the Borrowers and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC. Each LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted (or with respect to
bank guaranties which are not backed by letters of credit, as applicable), it
being understood that in the absence of any gross negligence or willful
misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for
(a) such Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC (other than any Bank Guaranty), in the currency of
such Facility LC, to the extent such amount is not reimbursed by the applicable
Borrower pursuant to Section 2.26.6 below, plus (b) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of such LC
Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Central Time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.

2.26.6 Reimbursement by Borrower. Each Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, in the currency of such Facility LC, without
presentment, demand, protest or other formalities of any kind; provided that no
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by such Borrower or such Lender
to the extent, but only to the extent, caused by (a) the willful misconduct or
gross negligence of any LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (b) any LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by any LC Issuer and
remaining unpaid by such Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (i) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (ii) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from any Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC (other than any Bank Guaranty) issued by such LC Issuer, but only to
the extent such Lender has made payment to such LC Issuer in respect of such
Facility LC pursuant to Section 2.26.5. Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set out in Article IV), any Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.26.7 Obligations Absolute. The Borrowers’ obligations under this Section 2.26
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, (a) the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or (b) any
dispute between or among any Borrowers, any of their Affiliates, the beneficiary
of any Facility LC or any financing institution or other party to whom any
Facility LC may be transferred, or (c) any claims or defenses whatsoever of any
Borrower or of any of its Affiliates against the beneficiary of any Facility LC
or any such transferee. The LC Issuers shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Borrowers agree that any action taken or omitted by any LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrowers and shall not put any LC Issuer or any Lender under
any liability to any Borrower. Nothing in this Section 2.26.7 is intended to
limit the right of any Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.26.6.

2.26.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.26, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.26.9 Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which any LC Issuer
may incur by reason of or in connection with (a) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein contained shall affect any rights any Borrower may have against
any defaulting Lender) or (b) by reason of or on account of such LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that no Borrower shall be required to indemnify any Lender, any LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of such LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.26.9 is intended to limit the
obligations of any Borrower under any other provision of this Agreement.

2.26.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.26 or any action taken or omitted by such indemnitees hereunder.

2.26.11 Facility LC Collateral Account. (a) Each Borrower agrees that it will,
as provided in clause (b) below, as provided in Section 2.2(a), upon the
occurrence of any Default described in Section 7.6 or Section 7.7, or upon the
request of the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) upon a Default, and until the final expiration date of any
Facility LC (other than a Bank Guaranty) and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC (other
than a Bank Guaranty), maintain a special collateral account (the “Facility LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the ratable benefit
of the Lenders and the LC Issuers and in which such Borrower shall have no
interest other than as set out in Section 2.2(a) and Section 8.1. Each Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuers, a security interest
in all of such Borrower’s right, title and interest in and to all funds which
may from time to time be on deposit in the Facility LC Collateral Account to
secure the prompt and complete payment and performance of the LC Obligations and
LC Fees. The Administrative Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit or other
time deposits of JPMorgan having a maturity not exceeding 30 days. The Parent
may select the maturities of such certificates of deposit upon reasonable prior
notice to the Administrative Agent; however, if the Parent fails to provide such
notice, the Administrative Agent shall select the applicable maturities in its
sole discretion. Nothing in this Section 2.26.11 shall either obligate the
Administrative Agent to require any Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 2.2(a), Section 8.1, or clause (b) below.

(b) Each Borrower agrees that, if 45 days prior to the then-applicable
Commitment Maturity Date of any LC Issuer, the Commitment Maturity Date of such
LC Issuer has not been extended and such LC Issuer has not agreed to extend its
Commitment Maturity Date as provided in Section 2.28(b), then, with respect to
each Facility LC (other than Bank Guaranties) issued by such LC Issuer with an
expiry date later than 5 Business Days prior to the then-applicable Commitment
Maturity Date of such LC Issuer, the Borrowers shall provide the applicable LC
Issuer with a letter of credit, issued by another LC Issuer or other issuing
bank reasonably acceptable to such LC Issuer, naming such LC Issuer as
beneficiary, and otherwise reasonably acceptable to such LC Issuer (each, such
letter of credit a “Back-Up LC”) in the currency of such Letter of Credit and in
an amount equal to 100% of the outstanding LC Obligations (other than LC
Obligations with respect to Bank Guaranties) plus the amount of all LC Fees
scheduled to be paid through the expiration date of the Facility LCs, in each
case, issued by such LC Issuer; provided that if such then-applicable Commitment
Maturity Date is the Facility Termination Date, the Borrowers shall either (i)
deposit cash collateral in the Facility LC Collateral Account or (ii) provide
the applicable LC Issuer with a Back-Up LC as described above, in each case, in
the currency of such Letter of Credit and in an amount equal to 100% of the
outstanding LC Obligations (other than LC Obligations with respect to Bank
Guaranties) plus the amount of all LC Fees scheduled to be paid through the
expiration date of the Facility LCs issued by such LC Issuer. Neither the
Borrowers nor any Person claiming on behalf of or through the Borrowers shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account. Upon the extension of the Commitment Maturity Date of such LC Issuer,
the Administrative Agent shall promptly release to the Borrowers all cash
collateral provided by the Borrowers, or the applicable LC Issuer(s) shall
return all Back-Up LCs to the issuing banks for cancellation, as applicable.
Upon the cancellation, surrender, or payment of each Facility LC for which cash
collateral or a Back-Up LC was provided pursuant to this Section 2.26.11(b), the
Administrative Agent shall promptly release cash collateral to the Borrowers, or
the applicable LC Issuer shall instruct the applicable Back-Up LC issuer to
reduce the amount available to be drawn under any applicable Back-Up LC, as
applicable, in the amount of the LC Obligations (other than Bank Guaranties)
which are no longer outstanding as a result thereof, together with the amount of
all corresponding LC Fees which will no longer become payable excluding in each
case, the amounts applied by Administrative Agent under Section 8.1(c) to
satisfy any LC Fees that have become due and payable by any Borrower.

(c) The obligations of each of the Borrowers under this Agreement and the other
Loan Documents regarding Facility LC’s, including without limitation obligations
under Section 2.26, shall survive after the Facility Termination Date and
termination of this Agreement for so long as any LC Obligations remain
outstanding. Each Borrower further agrees that if cash collateral is required to
be deposited or any Back-up LCs are required to be provided pursuant to
Section 2.26.11(b), it will, promptly upon request of the Administrative Agent
or any LC Issuer, as applicable, enter into such agreements, in form and
substance reasonably acceptable to the Administrative Agent or such LC Issuer,
as applicable, and such Borrower as the Administrative Agent or such LC Issuer
may reasonably require to effectuate the provisions of Section 2.26.11(b) and
otherwise govern the administration of the outstanding Facility LC’s and the
Facility LC Collateral Account or Back-Up LC requirements, as applicable, the
Borrowers’ Reimbursement Obligations and other obligations with respect thereto,
and such other provisions as the Administrative Agent or such LC Issuer may
reasonably require, in each case, to become effective on the applicable
Commitment Maturity Date if the same is not extended.

2.26.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.26.13 Bank Guaranties. Each LC Issuer’s agreement to issue Bank Guaranties
hereunder is conditioned upon (a) such LC Issuer’s determination, in its sole
discretion, that it is able to issue a Bank Guaranty in the applicable
jurisdiction and (b) the simultaneous issuance by a LC Issuer of a Facility LC
(other than a Bank Guaranty) supporting the applicable Borrower’s obligations
under such Bank Guaranty for the entire term thereof. Any Modification which
increases or extends the amount or term of a Bank Guaranty shall be conditioned
upon a simultaneous corresponding Modification of the Facility LC supporting
such Bank Guaranty. The applicable Borrower shall provide notice requesting the
issuance or Modification, as applicable, of any such supporting Facility LC at
the same time at which such Borrower provides notice requesting the issuance or
Modification, as applicable, of the Bank Guaranty which such Facility LC
supports, all in accordance with Section 2.26.3.

2.27 Increase in Aggregate Commitment.

(a) Provided no Default or Unmatured Default exists, upon notice to the
Administrative Agent, the Parent may request one or more increases (the amount
of any such increase being a “Commitment Increase”) in the Aggregate Commitment
which in the aggregate do not exceed $350,000,000 and do not cause the Aggregate
Commitment to exceed $700,000,000. The Administrative Agent shall promptly give
the Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Commitment Increase) notice of such request.
In its notice to the Administrative Agent, the Parent shall specify the time
period within which each Lender is requested to respond (which shall not be less
than 10 Business Days from the date of delivery of such notice to the
Administrative Agent). Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase (any such Lender that agrees to increase its Commitment
hereunder, an “Increasing Lender"). Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment. No Lender’s
Commitment amount shall be increased without the consent of such Lender. The
Administrative Agent shall notify the Parent of the Lenders’ responses to each
request made hereunder. If the Increasing Lenders agree to increase their
respective Commitments by an aggregate amount in excess of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
such Increasing Lenders in proportion to their respective Commitments
immediately prior to the Increase Date. To achieve the full amount of a
requested increase, the Borrowers may also invite additional Eligible Assignees
to become Lenders (any such Lender, an “Additional Lender"). The sum of the
increases in the Commitments of the Increasing Lenders plus the Commitments of
the Additional Lenders upon giving effect to the Commitment Increase shall not
in the aggregate exceed the amount of the Commitment Increase.

(b) Any Commitment Increase shall become effective upon (i) the receipt by the
Administrative Agent of (A) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Borrowers, each Increasing Lender and
each Additional Lender, setting forth the new Commitments of each such Lender
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Lender, and (B) such evidence of appropriate authorization on the part
of the Borrowers with respect to the Commitment Increase and such opinions of
counsel for the Borrowers with respect to the Commitment Increase as the
Administrative Agent may reasonably request, (ii) the funding by each Increasing
Lender and Additional Lender of the Revolving Loans to be made by each such
Lender described in subsection (c) below, if applicable, and (iii) receipt by
the Administrative Agent of a certificate (the statements contained in which
shall be true) of an Authorized Officer of each Borrower certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such Commitment Increase, and stating that both before and after giving effect
to such Commitment Increase (A) no Default has occurred and is continuing, and
(B) all representations and warranties in this Agreement are true and correct in
all material respects, unless such representation or warranty relates to an
earlier date, in which case they are true and correct as of such earlier date.
The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the final allocation of any Commitment Increase and the effective date thereof.

(c) Upon the effective date of any Commitment Increase, if any Advances (other
than Swing Line Loans) are then outstanding, each Increasing Lender and each
Additional Lender shall provide funds to the Administrative Agent in the manner
described in Section 2.2. The funds so provided by any Lender shall be deemed to
be a Revolving Loan made by such Lender on the date of such Commitment Increase,
an in an amount such that after giving effect to such Commitment Increase and
the Revolving Loans made on the date of such Commitment Increase, each Advance
outstanding hereunder shall consist of Revolving Loans made by the Lenders
ratably in accordance with each Lender’s Pro Rata Share. Also upon giving effect
to any Commitment Increase, each Lender shall participate in any outstanding
Facility LC’s (other than any Bank Guaranties) and Swing Line Loans ratably in
accordance with its Pro Rata Share.

(d) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Revolving Loans
on such date pursuant to subsection (c) above, all calculations and payments of
interest on the Advances and payment of amounts owing with respect to other
Outstanding Credit Exposure of each Lender shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Revolving
Loan made by such Lender during the relevant period of time.

(e) The Aggregate Commitments may be increased in accordance with, and to the
extent permitted by, this Section 2.27, without the consent of the requisite
Lenders otherwise required under Section 8.2.

2.28 Extension of Facility Termination Date.

(a) Requests for Extension. The Parent may, on behalf of all Borrowers, by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 90 days and not later than 60 days prior to any Anniversary Date,
request that each Lender extend such Lender’s Commitment Maturity Date for an
additional one year from such Lender’s Commitment Maturity Date then in effect.
The Parent may not request more than three such extensions pursuant to this
Section 2.28.

(b) Lender Elections to Extend. If the Parent makes the request in clause (a)
above, each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not earlier than 60 days prior to the
applicable Anniversary Date and not later than the date that is 45 days prior to
the applicable Anniversary Date (the “Notice Date”), advise the Administrative
Agent whether or not such Lender agrees to such extension. Each Lender that
decides not to extend its Commitment Maturity Date (each, a “Non-Extending
Lender”) and each Lender that decides to extend its Commitment Maturity Date
(each, an “Extending Lender”) shall notify the Administrative Agent of such
decision promptly after such determination (but in any event no later than the
Notice Date), and any Lender that does not otherwise advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension pursuant to this
Section 2.28 shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Parent of each Lender’s determination under this Section at least 40 days
prior to the applicable Anniversary Date (or, if such date is not a Business
Day, on the immediately preceding Business Day).

(d) Additional Commitment Lenders. The Borrowers shall have the right, at any
time on or before the date which is 30 days after the applicable Anniversary
Date, to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees who shall agree to
become Extending Lenders (each, an “Additional Commitment Lender”) as provided
in Section 2.25, each of which Additional Commitment Lenders shall have entered
into an assignment agreement substantially in the form of Exhibit C pursuant to
which such Additional Commitment Lender shall, effective at any time prior to
the date which is 30 days after the applicable Anniversary Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Notwithstanding any provision contained herein to the contrary, from
and after the date of any extension of any Commitment Maturity Date and the
prepayment of any Revolving Loans on the applicable Anniversary Date pursuant to
Section 2.25 and subsection (f) below, all calculations and payments of interest
on the Advances and payment of amounts owing with respect to other Outstanding
Credit Exposure of each Lender shall take into account the actual Commitment of
each Lender and the principal amount outstanding of each Revolving Loan made by
such Lender during the relevant period of time.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to extend their respective Commitment Maturity
Dates and the additional Commitments of the Additional Commitment Lenders that
have entered into an assignment agreement as provided in subsection (d) above
shall equal or exceed 51% of the aggregate amount of the Commitments in effect
immediately prior to the applicable Anniversary Date, then, effective as of the
applicable Anniversary Date, the Commitment Maturity Date of each Extending
Lender and of each such Additional Commitment Lender shall be extended to the
date that is one year after such Lender’s Commitment Maturity Date then in
effect (except that, if such date is not a Business Day, such Commitment
Maturity Date as so extended shall be the immediately preceding Business Day)
and each such Additional Commitment Lender shall thereupon become a “Lender” for
all purposes of this Agreement. Such extension shall constitute an extension of
the Facility Termination Date for all purposes of this Agreement. If any
Additional Commitment Lender enters into an assignment agreement as provided in
subsection (d) above after the applicable Anniversary Date (but in any event
within 30 days after such date), then, effective as of the applicable effective
date of such assignment (the “Assignment Date"), the Commitment Maturity Date of
each such Additional Commitment Lender shall be the date that is one year after
the Commitment Maturity Date then in effect for the Non-Extending Lender being
replaced by the applicable Additional Commitment Lender (except that, if such
date is not a Business Day, such Commitment Maturity Date as so extended shall
be the immediately preceding Business Day) and each such Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement.
Each Non-Extending Lender shall maintain its respective original Commitment
Maturity Date, unless such Non-Extending Lender is replaced by an Eligible
Assignee as provided herein.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
any extension of any Commitment Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:

(i) no Default or Unmatured Default shall have occurred and be continuing on the
applicable Anniversary Date or Assignment Date, as applicable, and after giving
effect to any extension granted under this Section;

(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the applicable Anniversary Date or Assignment Date, as
applicable, and after giving effect thereto, as though made on and as the
applicable Anniversary Date or Assignment Date, as applicable (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

(iii) on the applicable Anniversary Date or Assignment Date, as applicable, the
Borrowers shall prepay any Revolving Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.4) to the extent necessary to
keep outstanding Revolving Loans ratable with any revised Pro Rata Shares of the
respective Lenders effective as of such date. In addition, upon giving effect to
any revision of Pro Rata Shares pursuant to this Section 2.28, each Lender shall
participate in any outstanding Facility LC’s (other than any Bank Guaranties)
and Swing Line Loans ratably in accordance with its Pro Rata Share.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection. (a) If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(i) subjects any Lender or any applicable Lending Installation or any LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Eurocurrency Loans, Facility LCs or participations therein, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans or Commitment, or of issuing or
participating in Facility LCs, (including, without limitation, any conversion of
any Loan denominated in an Agreed Currency other than Euro into a Loan
denominated in Euro), or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LCs Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurocurrency Loans, Commitment, Facility Fees or participations therein,
then, within 15 days of demand by such Lender or such LC Issuer, as the case may
be, the Borrowers shall pay such Lender or such LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such LC
Issuer, as the case may be, for the actual increased cost or reduction in amount
received.

(b) If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law),
imposes or deems applicable any reserve requirement against or fee with respect
to assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation, or any LC Issuer, and the result
of the foregoing is to increase the cost to such Lender or applicable Lending
Installation or such LC Issuer of making or maintaining its Eurocurrency Loans
to, or of issuing or participating in Facility LCs upon the request of, or of
making or maintaining its Commitment to, any Borrower that is not incorporated
under the laws of the United States of America or a state thereof (each a
“Non-U.S. Borrower”) or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer in connection with such
Eurocurrency Loans to, Facility LCs applied for by, or Commitment to any
Non-U.S. Borrower, then, within 15 days of demand by such Lender, or such LC
Issuer, as the case may be, such Non-U.S. Borrower shall pay such Lender, or
such LC Issuer, as the case may be, such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received, provided
that such Non-U.S. Borrower shall not be required to compensate any Lender for
such non-U.S. reserve costs or fees to the extent that an amount equal to such
reserve costs or fees is received by such Lender as a result of the calculation
of the interest rate applicable to Eurocurrency Advances pursuant to clause
(a)(ii) of the definition of “Eurocurrency Rate.”

3.2 Changes in Capital Adequacy Regulations. If a Lender or LC Issuer determines
the amount of capital required or expected to be maintained by such Lender or
such LC Issuer, any Lending Installation of such Lender or such LC Issuer or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change (as hereinafter defined), then, within 15 days of demand by such
Lender or such LC Issuer, the Borrowers shall pay such Lender or such LC Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender or such LC
Issuer’s policies as to capital adequacy). “Change” means (a) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (b) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any LC
Issuer or any Lending Installation or any corporation controlling any Lender or
any LC Issuer. “Risk-Based Capital Guidelines” means (a) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (b) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its Eurocurrency Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (a) deposits of a type,
currency and maturity appropriate to match fund Eurocurrency Advances are not
available or (b) the interest rate applicable to Eurocurrency Advances does not
accurately reflect the cost of making or maintaining Eurocurrency Advances, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4. If the Administrative Agent suspends the
availability of Eurocurrency Advances under this Section 3.3, the availability
of Eurocurrency Advances shall be reinstated upon, as applicable (i) the
replacement of the Lender (or Lenders) which determined that maintenance of its
Eurocurrency Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, or (ii) the Required Lenders
determine that (A) deposits of a type, currency and maturity appropriate to
match fund Eurocurrency Advances are once again available or (B) the interest
rate applicable to Eurocurrency Advances once again accurately reflects the cost
of making or maintaining Eurocurrency Advances.

3.4 Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance or
prepayment of a Eurocurrency Advance is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, each of
the Borrowers will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any actual loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance.

3.5 Taxes. (a) All payments by the Borrowers to or for the account of any
Lender, any LC Issuer, or the Administrative Agent hereunder or under any Note
or LC Application shall be made free and clear of and without deduction for any
and all Taxes. If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender, any LC Issuer or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, such LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions, (iii) such Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and
(iv) such Borrower shall furnish to the Administrative Agent the original copy
of a receipt evidencing payment thereof within 30 days after such payment is
made. Each Lender, or each LC Issuer, as applicable agrees to use reasonable
efforts to obtain the benefit of any tax or other credit or allowance which may
be available to it as a consequence of any such deduction made by a Borrower in
accordance herewith and will pay to such Borrower an amount equal to all or such
portion of the net benefit actually received by such Lender (or such LC Issuer)
as it reasonably allocate to this Agreement. Notwithstanding the foregoing, a
Lender (or a LC Issuer) shall not be required to apply for any tax credit or
allowance or to make a payment to a Borrower under this Section 3.5(a) if such
Lender (or such LC Issuer) determines in good faith that to do so would be
prejudicial to its own interests. Should it later develop because of loss
carrybacks, tax credit carrybacks, or otherwise that a Lender or a LC Issuer in
fact did not receive the net benefits so paid to such Borrower, such Borrower
shall promptly reimburse such Lender or such LC Issuer for the amount by which
the payment theretofore made to any Borrower exceeds the net benefit actually so
received and reasonably allocated to this Agreement by such Lender or such LC
Issuer, as reasonably determined in good faith by such Lender or such LC Issuer.

(b) In addition, each Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

(c) Each Borrower hereby agrees to indemnify the Administrative Agent, each
Lender, and each LC Issuer for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent, such Lender,
or such LC Issuer and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, such Lender, or such LC Issuer makes demand therefor pursuant to
Section 3.6.

(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrowers and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrowers and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrowers and
the Administrative Agent (A) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (B) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by any Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrowers and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(f) Any Lender or any LC Issuer entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note or LC
Application pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement.

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Loans to reduce any liability of any Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrowers (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set out in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement. The obligations of each of the Borrowers
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Initial Credit Extensions. The Lenders shall not be required to make the
initial Credit Extensions hereunder unless, prior to or concurrently with the
making of such initial Credit Extensions, the following conditions precedent
have been satisfied:

4.1.1 Closing Documents. The Administrative Agent shall have received on or
before the Closing Date the following, each dated such date (unless otherwise
specified) and duly executed by the respective party or parties thereto, in form
and substance satisfactory to the Administrative Agent and the Lenders, and
(except for the Notes) with sufficient copies for the Administrative Agent and
each Lender:

(a) Copies of the Parent’s (i) certificate of incorporation, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation,
(ii) bylaws, certified by the Secretary or Assistant Secretary of the Parent,
(iii) Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which the Parent is a
party, (iv) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Parent, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Parent
authorized to sign the Loan Documents to which the Parent is a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Parent, and (v) any other
information required by Section 326 of the USA Patriot Act or deemed necessary
for the Administrative Agent or any Lender to verify the identity of Parent as
required by Section 326 of the USA Patriot Act.

(b) Copies of each Borrowing Subsidiary’s (i) organizational documents, together
with all amendments, and a certificate of good standing (if applicable), each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, (ii) bylaws, certified by the Secretary, Assistant Secretary,
director or other appropriate official of such Borrowing Subsidiary, (iii)
resolutions or actions authorizing the execution of the Loan Documents to which
such Borrowing Subsidiary is a party, (iv) an incumbency certificate, executed
by the Secretary or Assistant Secretary, director or other appropriate official
of each Borrowing Subsidiary, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of each such
Borrowing Subsidiary authorized to sign the Loan Documents to which such
Borrowing Subsidiary is a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Borrowing Subsidiary, and (v) any other information
required by Section 326 of the USA Patriot Act or deemed necessary for the
Administrative Agent or any Lender to verify the identity of Borrowing
Subsidiary as required by Section 326 of the USA Patriot Act.

(c) A certificate, signed by the chief financial officer of the Parent, stating
that on the Closing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) each of the representations and warranties set out in Article V
of this Agreement is true and correct on and as of the Closing Date, (iii) there
has occurred no material adverse change in the consolidated financial condition
of the Parent from that reflected in the Parent’s consolidated financial
statements as of December 31, 2004, and (iv) since December 31, 2004, there has
been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Parent and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

(d) A written opinion of the general counsel of the Parent, addressed to the
Administrative Agent and the Lenders in substantially the form of Exhibit A-1.

(e) A written opinion of the outside counsel to the Parent and the Borrowing
Subsidiaries, addressed to the Administrative Agent and the Lenders in
substantially the form of Exhibit A-2.

(f) Any Notes requested by a Lender pursuant to Section 2.16 payable to the
order of each such requesting Lender.

(g) Written money transfer instructions, in substantially the form of Exhibit D,
addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

(h) This Agreement, and all its attached Exhibits and Schedules.

(i) The Guaranty.

(j) If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

(k) Such other documents as any Lender or its counsel may have reasonably
requested.

4.1.2 Fees.

(a) All fees, costs, and expenses of JPMorgan and its affiliates (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent) to be paid on the Closing Date shall have been paid, or arrangements
acceptable to JPMorgan shall have been made for the payment thereof.

(b) The Parent shall have paid to the Administrative Agent and the Arranger, for
their respective accounts, the fees agreed to pursuant to the terms of that
certain letter agreement dated September 12, 2005, among the Parent, the
Administrative Agent and the Arranger, or as otherwise agreed from time to time.

4.2 Each Credit Extension. The Lenders shall not (except as otherwise set out in
Section 2.5.1 and Section 2.5.2 with respect to Revolving Loans for the purpose
of repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

With respect to any Borrower that is not a Material Subsidiary, the Lenders
shall not (except as otherwise set out in Section 2.5.1 and Section 2.5.2 with
respect to Revolving Loans for the purpose of repaying Swing Line Loans) be
required to make any Credit Extension with respect to such Borrower if, on the
applicable Credit Extension Date, a Default or Unmatured Default would exist if
such Borrower were a Material Subsidiary; provided that any such circumstance
that would not otherwise constitute a Default or Unmatured Default under this
Agreement shall not be deemed to be a Default or Unmatured Default or affect the
Lenders’ Commitment to make Credit Extensions to the other Borrowers under this
Agreement solely as a result of this paragraph.

Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in the preceding paragraph and Sections 4.2(a) and (b) have
been satisfied. As a condition to making a Credit Extension, the Administrative
Agent may require the applicable Borrower to deliver a certificate from an
Authorized Officer of the Parent, certifying that such officer (a) has reviewed
the terms of this Agreement and (b) has no knowledge of the existence of any
condition or event which constitutes (or would constitute, if the applicable
Borrower were a Material Subisidary) a Default or Unmatured Default as of the
date of such certificate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Lenders that:

5.1 Existence and Standing. Each of the Borrowers is a corporation, partnership
or limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted. Each of the Borrowers and each
of the Subsidiaries is duly qualified and in good standing (to the extent
applicable) as a foreign corporation or other business entity and is duly
authorized to conduct its business in each jurisdiction in which its business is
conducted or proposed to be conducted except where the failure to qualify may
not reasonably be expected to have a Material Adverse Effect.

5.2 Authorization and Validity. Each of the Borrowers has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrowers of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which each of the Borrowers is
a party constitute legal, valid and binding obligations of each of the Borrowers
enforceable against each of such Borrowers in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by each
of the Borrowers of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on any Borrower or any of their
respective Subsidiaries or (b) any Borrower’s or any of their Subsidiaries’
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which any of the Borrowers or any of their
respective Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of any Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrowers or any of their Subsidiaries, is required to be obtained by any
Borrower or any of their Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrowers of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4 Financial Statements. The December 31, 2004 consolidated financial
statements of the Parent and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Parent and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

5.5 Taxes. The Parent and its Subsidiaries have filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. The United States income tax returns of the Parent and its
Subsidiaries have been audited by the Internal Revenue Service (or the
applicable statute of limitations has expired) through the years ending
December 31, 1999. No tax liens have been filed and no claims are being asserted
with respect to any such taxes. The charges, accruals and reserves on the books
of the Parent and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

5.6 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Parent or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Parent has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.7 Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Parent as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Parent or other Subsidiaries.
Each Borrowing Subsidiary is a Wholly-Owned Subsidiary, all of the issued and
outstanding shares of capital stock of which is owned by the Parent or one of
its Wholly-Owned Subsidiaries. All of the issued and outstanding shares of
capital stock of each Subsidiary or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable, and are free and clear of all Liens. No authorized but unissued
or treasury shares of capital stock of any Subsidiary are subject to any option,
warrant, right to call, or commitment of any kind or character. Except as set
out on Schedule 1, no Subsidiary has any outstanding stock or securities
convertible into or exchangeable for any shares of its capital stock, or any
right issued to any Person (either preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to any of its capital stock or any stock or securities
convertible into or exchangeable for any of its capital stock other than as
expressly set out in the certificate or articles of incorporation or other
charter document of the Parent or such Subsidiary.

5.8 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $50,000,000. Neither the Parent nor any other member of the
Controlled Group has incurred, or is reasonably expected by the Parent to incur,
any withdrawal liability to Multiemployer Plans. Each Plan complies in all
material respects with all applicable requirements of law and regulations, no
material Reportable Event has occurred with respect to any Plan, neither the
Parent nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Single Employer Plan.

5.9 Accuracy of Information. No information, exhibit or report furnished by the
Parent or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

5.10 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Parent and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.

5.11 Material Agreements. Neither the Parent nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Parent nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Material Indebtedness.

5.12 Compliance With Laws. The Parent and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

5.13 Ownership of Properties. The Parent and its Subsidiaries have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
Property and assets reflected in the Parent’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Parent and its
Subsidiaries.

5.14 Plan Assets; Prohibited Transactions. None of the Borrowers is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.

5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Parent consider the effect of Environmental Laws on the business of the
Parent and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Parent and its Subsidiaries due
to Environmental Laws. On the basis of this consideration, the Parent has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. None of the Parent or any of its Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
is reasonably expected by the Parent to have a Material Adverse Effect.

5.16 Investment Company Act. None of the Parent or any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.17 Public Utility Holding Company Act. None of the Parent or any of its
Subsidiaries is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

5.18 Reportable Transaction. The Borrowers do not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrowers determine
to take any action inconsistent with such intention, it will promptly notify the
Administrative Agent of such intent.

5.19 Foreign Assets Control Regulations, etc.. (a) Neither any Facility LC nor
any part of the proceeds of the Loans will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

(b) Neither the Parent nor any of its Subsidiaries (i) is, or will become, a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
Parent and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c) Neither any Facility LC nor any part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Parent and its Subsidiaries.

5.20 Obligations Pari Passu. The obligations of each Borrower arising under this
Agreement and the Loan Documents rank pari passu and equal in right of payment
with all of the other Indebtedness of each Borrower, which is not by its terms
secured by any assets of each Borrower and its Subsidiaries, and which is not
subordinate in right of payment to any other Indebtedness of such Borrower or
its Subsidiaries.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Reporting. The Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(a) On or before the earlier of (i) 90 days after the close of each of its
fiscal years and (ii) the date on which filing such report with the SEC is
required (taking into account any extensions granted by the SEC), an unqualified
audit report certified by Ernst & Young, L.L.P., or any other independent
certified public accountants reasonably acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related profit and loss and statement of change of shareholders’ equity,
and a statement of cash flows, accompanied by a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof; provided that, if
any financial statement referred to in this Section 6.1(a) is readily available
on-line through EDGAR as of the date on which such financial statement is
required to be delivered hereunder and Parent shall have notified the Lenders in
its Compliance Certificate that such financial statement is so available, Parent
shall not be obligated to furnish copies of such financial statements. The
90-day period referenced above shall be extended for up to 15 days for any
fiscal year as to which the Parent has received an extension from the SEC for
the filing of its annual report on SEC Form 10K.

(b) On or before the earlier of (i) 45 days after the close of the first three
quarterly periods of each of its fiscal years and (ii) the date on which filing
such report with the SEC is required (taking into account any extensions granted
by the SEC), for itself and its Subsidiaries, a consolidated unaudited balance
sheet as at the close of each such period and consolidated profit and loss and
statement of change of shareholders’ equity and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by an Authorized Officer of the Parent; provided that, if any
financial statement referred to in this Section 6.1(b) is readily available
on-line through EDGAR as of the date on which such financial statement is
required to be delivered hereunder and Parent shall have notified the Lenders in
its Compliance Certificate that such financial statement is so available, Parent
shall not be obligated to furnish copies of such financial statements. The
45-day period referenced above shall be extended for up to 15 days for any
fiscal quarter as to which the Parent has received an extension from the SEC for
the filing of its quarterly report on SEC Form 10Q.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a Compliance Certificate signed by an Authorized Officer of the Parent
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

(d) As soon as possible and in any event (i) within 30 days after the Parent
knows that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10
Business Days after the Parent knows that any other Termination Event with
respect to any Plan has occurred, a statement, signed by an Authorized Officer
of the Parent, describing such Termination Event and the action which the Parent
proposes to take with respect thereto.

(e) As soon as possible and in any event within 30 days after receipt by the
Parent, a copy of (i) any notice or claim to the effect that the Parent or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by the Parent, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (ii) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by the Parent or any of its Subsidiaries, which, in either case,
could reasonably be expected to exceed $5,000,000.

(f) Promptly upon the furnishing thereof to the shareholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished.

(g) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Parent or any of
its Subsidiaries files with the Securities and Exchange Commission, provided
that, if such registration statements and reports are readily available on-line
through EDGAR and Parent shall have notified the Lenders in writing that such
registration statements or reports are so available, Parent shall not be
obligated to furnish copies of such documents.

(h) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, information requested in order for the
Administrative Agent or any Lender to comply with the USA Patriot Act.

6.2 Use of Proceeds. The Parent will, and will cause each Subsidiary to, use the
proceeds of the Credit Extensions for working capital, acquisitions and other
general corporate purposes. Each Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U).

6.3 Notice of Default. The Parent will, and will cause each Subsidiary to, give
prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

6.4 Conduct of Business. The Parent will, and will cause each Subsidiary to,
continue to operate its core business in the oil field service industry and in
other reasonably related industries and carry on and conduct its business in
substantially the same manner as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so maintain its authority could reasonably be expected to
cause a Material Adverse Effect; provided that Subsidiaries may enter into
mergers permitted by Section 6.12 and may (other than in the case of Borrowing
Subsidiaries) be liquidated if such liquidation may not reasonably be expected
to have a Material Adverse Effect.

6.5 Taxes. The Parent will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.

6.6 Insurance. The Parent will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Parent will furnish to any Lender upon request a
summary of the insurance carried.

6.7 Compliance with Laws. The Parent will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect or for which the compliance is being
contested in good faith by appropriate proceedings.

6.8 Maintenance of Properties. The Parent will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

6.9 Inspection. The Parent will, and will cause each Subsidiary to, permit the
Administrative Agent, by its representatives and agents, to inspect any of the
Property, books and financial records of the Parent and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Parent and each Subsidiary, and to discuss the affairs, finances and
accounts of the Parent and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent may designate The Administrative Agent shall give the
Parent three (3) Business Days’ notice of each such inspection, shall schedule
such inspections during normal business hours, shall conduct the inspection in a
manner that does not unreasonably and materially interfere with the business
operations of the Parent and its Subsidiaries, and if no Default has occurred
and is continuing, shall conduct no more than one inspection during each
calendar year. When no Default has occurred and is continuing, any such
inspection or examination shall be at the Administrative Agent’s cost and
expense. When a Default has occurred and is continuing, any such inspection or
examination shall be at the Parent’s cost and expense.

6.10 Capital Stock and Dividends. If a Default or Unmatured Default exists
before or after giving effect thereto, the Parent will not, nor will it permit
any Subsidiary to, (a) issue (except by a Subsidiary to the Parent or any
Wholly-Owned Subsidiary) any preferred stock, other capital stock or any equity
securities of any kind, in each case, subject to sinking fund payments or other
mandatory redemptions or payments prior to the Facility Termination Date or
(b) declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in its own capital stock and dividends payable in
cash to the Parent or a Wholly-Owned Subsidiary of the Parent) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding.

6.11 Indebtedness.

(a) The Parent will not, nor will it permit any Subsidiary to, create, incur or
suffer to exist any Indebtedness, except (i) the Obligations (including the
Reimbursement Obligations), (ii) Indebtedness which, in accordance with
Agreement Accounting Principles is required to be shown on the balance sheet of
such Person (other than Indebtedness owed by one of the Parent’s Wholly-Owned
Subsidiaries to the Parent or to another Wholly-Owned Subsidiary), (iii) in an
aggregate amount outstanding at any time not in excess of $100,000,000
consisting of (A) Contingent Obligations in respect of a Person other than the
Parent or another Subsidiary and/or (B) Attributable Debt as lessor or guarantor
under Synthetic Leases or, without duplication, other Off-Balance Sheet
Liabilities, and (iv) Attributable Debt as seller, originator, or guarantor
under accounts or notes receivable financing or securitization programs in an
aggregate amount outstanding at any time not in excess of $150,000,000.

(b) Notwithstanding the foregoing, the Parent will not permit the Subsidiaries
to create, incur or suffer to exist any Indebtedness (exclusive of any
Indebtedness in the form of the Obligations and any Indebtedness owed to the
Parent or to a Subsidiary) in an aggregate amount outstanding at any time in
excess of the greater of (i) $200,000,000 and (ii) 15% of Consolidated Net Worth
at such time; provided that, with respect to any Subsidiary acquired by the
Parent (or by any Subsidiary) after the date of this Agreement, for purposes of
calculating compliance with this Section 6.11(b), there shall be excluded from
such calculation the amount of Indebtedness owed by any such Subsidiary prior to
its acquisition, other than any Indebtedness created in anticipation of such
acquisition, if the Parent provides to the Administrative Agent a balance sheet
of such acquired Subsidiary as of a recent date evidencing the amount of such
Indebtedness. To satisfy the foregoing requirement, any such balance sheet must
be (A) audited by independent certified public accountants reasonably acceptable
to the Administrative Agent or (B) if the Parent provides to the Administrative
Agent the balance sheet of such acquired Subsidiary for the fiscal year of such
Subsidiary then most recently ended, but such year end balance sheet is either
(1) audited by independent certified public accountants not reasonably
acceptable to the Administrative Agent or (2) audited by independent certified
public accountants reasonably acceptable to the Administrative Agent, but not
relating to a recent date as reasonably determined by the Administrative Agent,
then reviewed by independent certified public accountants reasonably acceptable
to the Administrative Agent.

6.12 Merger. The Parent will not, nor will it permit any Subsidiary to, merge or
consolidate with or into any other Person, except that (a) a Wholly-Owned
Subsidiary may merge into the Parent or any Wholly-Owned Subsidiary of the
Parent and (b) the Parent or any Subsidiary may merge or consolidate with any
other Person, so long as immediately thereafter (and after giving effect
thereto), (i) no Default or Unmatured Default exists, (ii) in the case of a
merger or a consolidation involving the Parent, the Parent is the continuing or
surviving corporation, and (iii) in the case of a merger or a consolidation
involving a Borrowing Subsidiary, if such Subsidiary is not the continuing or
surviving entity, then the continuing or surviving entity has agreed in writing
to assume the obligations of such Subsidiary under the Loan Documents.

6.13 Sale of Assets. The Parent will not, nor will it permit any Subsidiary to
enter into any Asset Disposition from on and after the date of this Agreement,
except for Asset Dispositions that in the aggregate do not constitute a
Substantial Portion of the Property of the Parent and the Subsidiaries.
Notwithstanding the foregoing, the Parent (or its Subsidiaries) may enter into
and consummate an Asset Disposition that individually, or when aggregated with
prior Asset Dispositions made after the date of this Agreement, would constitute
a Substantial Portion of the Property of the Parent and its Subsidiaries if:
(a) concurrently with its entering into such Asset Disposition, the Parent gives
notice of its intent to (i) use the net cash proceeds from such Asset
Disposition to replace the assets which are the subject of such disposition or
(ii) otherwise reinvest such net cash proceeds in capital assets, (b) such
replacement or reinvestment is completed within 180 days after the date the
Parent (or its applicable Subsidiary) receives the net cash proceeds from the
applicable Asset Disposition, and (c) the net proceeds received from such Asset
Disposition equal or exceed (in the reasonable opinion of two Authorized
Officers of the Parent) the fair market value of the Property transferred.

6.14 Sale of Accounts. The Parent will not, nor will it permit any Subsidiary
to, sell or otherwise dispose of any notes receivable or accounts receivable
arising in the ordinary course of business on terms customary in the trade and
which are due within 120 days after the invoice date, with or without recourse,
other than in connection with accounts or notes receivable financing or
securitization programs permitted under Section 6.11(a)(iv).

6.15 Liens. The Parent will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Parent or
any of its Subsidiaries, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of any Borrower or its Subsidiaries.

(e) Liens existing on the date hereof and described in Schedule 2.

(f) Liens other than those permitted by subsections (a) through (e) above
securing Indebtedness not at any time exceeding in the aggregate 10% of
Consolidated Net Worth.

6.16 Affiliates. The Parent will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Parent’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Parent or such Subsidiary
than any Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.17 Environmental Matters. The Parent will, and will cause each Subsidiary to,
(a) conduct its business so as to comply with all applicable material
Environmental Laws and shall promptly take corrective action to remedy any
non-compliance with any applicable material Environmental Law, except where
failure to comply or take action could not reasonably be expected to have a
Material Adverse Effect and (b) establish and maintain a management system
designed to ensure compliance with applicable material Environmental Laws and
minimize financial and other risks to the Parent and each Subsidiary arising
under applicable material Environmental Laws or as the result of environmentally
related injuries to Persons or Property. If the Administrative Agent or any
Lender at any time has a reasonable basis to believe that there may be a
material violation of any Environmental Law by the Parent or any of the
Subsidiaries, or any material liability arising thereunder or related to a
Release of Hazardous Materials on any real property owned, leased, or operated
by any Borrower or any of the Subsidiaries or a Release on real property
adjacent to such real property, then the Parent shall, upon the request of the
Administrative Agent or such Lender, provide the Administrative Agent and each
Lender with all such reports, certificates, engineering studies, and other
written material or data relating thereto as the Administrative Agent or any
Lender may reasonably require.

6.18 Restrictions on Subsidiary Payments. The Parent shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement which, directly or indirectly, prohibits or restrains, or has
the effect of prohibiting or restraining, or imposes materially adverse
conditions upon the ability of any Subsidiary to (a) pay dividends or make other
distributions on its capital stock, (b) make loans or advances to the Parent, or
(c) repay loans or advances from the Parent.

6.19 ERISA Compliance. With respect to any Plan, neither the Parent nor any
Subsidiary shall (a) incur any “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) in excess of $25,000,000, whether or not
waived; (b) permit the occurrence of any Termination Event which could result in
a liability to any Borrower or any other member of the Controlled Group in
excess of $25,000,000; (c) become an “employer” (as such term is defined in
Section 3(5) of ERISA) required to contribute to any Multiemployer Plan or a
“substantial employer” (as such term in defined in Section 4001(a)(2) of ERISA)
required to contribute to any Multiemployer Plan under circumstances such that
withdrawal from such Multiemployer Plan could reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the Parent or its
ability to perform its obligations under this Agreement, the Guaranty or any
other material Loan Document; or (d) permit the establishment or amendment of
any Plan or fail to comply with the applicable provisions of ERISA and the Code
with respect to any Plan, in each case, which could result in liability to any
Borrower or any other member of a Controlled Group which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.20 Total Debt to Total Capitalization Ratio. The Parent, on a consolidated
basis with the Subsidiaries, shall not permit the ratio of Total Debt to Total
Capitalization to be greater than 60% at any time.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Parent or any Material Subsidiary to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2 Nonpayment of (a) principal of any Loan (other than a Swing Line Loan) when
due, (b) principal of any Swing Line Loan (i) within five Business Days of when
due if the Aggregate Commitments minus the Aggregate Outstanding Credit Exposure
(the “Availability”) on the date such principal payment is due is greater than
or equal to the principal amount so due or (ii) when due if the Availability is
less than the principal amount so due, (c) nonpayment of interest upon any Loan
or of any Facility fee or usage fee, LC Fee, or other obligations under any of
the Loan Documents within five days after the same becomes due, or
(d) nonpayment of any Reimbursement Obligation within one Business Day after the
same becomes due.

7.3 The breach by any of the Borrowers of any of the terms or provisions of
Sections 6.2, 6.3, 6.10 through 6.20.

7.4 The breach by any of the Borrowers (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after written
notice from the Administrative Agent or any Lender.

7.5 Failure of the Parent or any Material Subsidiary to pay when due any
Indebtedness aggregating in excess of $75,000,000 (“Material Indebtedness”); or
the default by the Parent or any Material Subsidiary in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event or condition is to cause,
or to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Parent or any Material Subsidiary shall be declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the Parent
or any Material Subsidiary shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

7.6 The Parent or any Material Subsidiary shall (a) have an order for relief
entered with respect to it under the Federal bankruptcy laws (or comparable
foreign laws) as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (d) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws (or
comparable foreign laws) as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set out
in this Section 7.6 or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Parent or any Material
Subsidiary a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Parent or any Material Subsidiary or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(d) shall be
instituted against the Parent or any Material Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent and its Material Subsidiaries which, when taken together
with all other Property of the Parent and its Material Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

7.9 The Parent or any Material Subsidiary shall fail within 30 days to pay, bond
or otherwise discharge one or more (a) judgments or orders for the payment of
money in excess of $25,000,000 (or multiple judgments or orders for the payment
of an aggregate amount in excess of $50,000,000) (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $50,000,000 or any Reportable Event that could reasonably be expected
to have a Material Adverse Effect shall occur in connection with any Plan.

7.11 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Parent or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $25,000,000 or requires payments
exceeding $10,000,000 per annum.

7.12 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of any Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.

7.13 The Parent or any of its Subsidiaries shall (a) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (b) violate any Environmental Law, which, in
the case of an event described in clause (a) or clause (b), could reasonably be
expected to have a Material Adverse Effect.

7.14 Any Change in Control shall occur.

7.15 The occurrence of any “default” under any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided.

7.16 The Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Guaranty, or the Parent shall fail to comply with any of the material terms
or provisions of the Guaranty to which it is a party, or the Guarantor shall
deny that it has any further liability under the Guaranty, or shall give notice
to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration; Facility LC Collateral Account. (a) If any Default described
in Section 7.6 or Section 7.7 occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any LC Issuer, or any Lender and
the Borrowers will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount
determined as set forth below in immediately available funds, which funds shall
be held in the Facility LC Collateral Account. The Administrative Agent shall
determine the difference of (i) the amount of LC Obligations at such time (other
than LC Obligations with respect to Bank Guaranties), less (ii) the amount on
deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”). The
Borrowers will pay to the Administrative Agent, for deposit in the Facility LC
Collateral Account, either (y) the Collateral Shortfall Amount in the applicable
Agreed Currency or Currencies or (z) an amount equal to 110% of the Dollar
Amount of the Collateral Shortfall Amount (calculated as of the applicable
Computation Date) in Dollars, as elected by the Parent. If any Default other
than a Default under Section 7.6 or Section 7.7 exists, the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) may
(A) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each of the Borrowers hereby expressly waives,
and (B) upon notice to the Borrowers and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and the Borrowers will, forthwith upon demand (and without any
further notice or act), pay to the Administrative Agent either (y) the
Collateral Shortfall Amount in the applicable Agreed Currency or Currencies or
(z) an amount equal to 110% of the Dollar Amount of the Collateral Shortfall
Amount (calculated as of the applicable Computation Date) in Dollars, as elected
by the Parent, which funds shall be deposited in the Facility LC Collateral
Account.

(b) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent either (y) the Collateral Shortfall Amount
in the applicable (as determined by the Administrative Agent) Agreed Currency or
Currencies or (z) an amount equal to 110% of the Dollar Amount of the Collateral
Shortfall Amount (calculated as of the applicable Computation Date) in Dollars,
as elected by the Parent, which funds shall be deposited in the Facility LC
Collateral Account.

(c) So long as any Facility LC is outstanding, amounts deposited in the Facility
LC Collateral Account, if any, shall only be applied by the Administrative Agent
to the payment of Reimbursement Obligations and LC Fees that are due and
payable. If no Facility LC remains outstanding, and the Facility Termination
Date has occurred or a Default is continuing, the Administrative Agent may apply
the remaining amounts deposited in the Facility LC Collateral Account, if any,
to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrowers to the Lenders or the LC
Issuers under the Loan Documents. If, following the deposit of cash collateral
pursuant to this Section 8.1, all Defaults are cured or waived and no Default is
continuing, the remaining amounts deposited in the Facility LC Collateral
Account, if any, shall be returned to the Borrowers to the extent such cash
collateral is not otherwise expressly required under the terms of this
Agreement.

(d) At any time while any Default is continuing, neither the Borrowers nor any
Person claiming on behalf of or through the Borrowers shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.

(e) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and the power of LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to any Borrower) and before any judgment or decree for the payment of the
Obligations due have been obtained or entered, the Required Lenders (in their
sole discretion) so direct, the Administrative Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination and the
Administrative Agent shall promptly release all or part of the cash collateral,
as applicable, to the Borrowers to the extent such cash collateral is not
otherwise required under the terms of this Agreement.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or any Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall, without
the consent of all of the Lenders:

(a) Extend the final maturity of any Loan, or forgive all or any portion of any
Reimbursement Obligation or the principal amount of any Loan, or reduce the rate
or extend the time of payment of interest or fees on any Loan or any
Reimbursement Obligations.

(b) Reduce the percentage specified in the definition of Required Lenders or
otherwise change the percentage of Lenders which shall be required for the
Lenders or any of them to take any action hereunder or under any other Loan
Document, or amend the definition of Pro Rata Share or the provisions of
Section 11.2.

(c) Extend any Commitment Maturity Date or the Facility Termination Date, other
than as expressly permitted under Section 2.28, permit any Facility LC to have
an expiration date later than 5 years from its date of issuance, or reduce the
amount or extend the payment date for, the mandatory payments required under
Section 2.2.

(d) Increase the amount of the Aggregate Commitment, the Commitment of any
Lender hereunder or the commitment to issue Facility LCs, other than as
expressly permitted under Section 2.27.

(e) Amend this Section 8.2.

(f) Release, in whole or in part, the Parent under the Guaranty.

(g) Permit any assignment by any of the Borrowers of their respective
Obligations or their rights hereunder.

(h) Release all or any substantial portion of any cash collateral provided
pursuant to this Agreement (other than in accordance with the terms of this
Agreement), or waive the Borrowers’ obligation to provide cash collateral
pursuant to Section 2.26.11.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment or any provision relating to the LC Issuers shall be
effective without the written consent of each of the LC Issuers. No amendment of
any provision of this Agreement relating to any Swing Line Lender or any Swing
Line Loans shall be effective without the written consent of the applicable
Swing Line Lender(s). The Administrative Agent may waive payment of the fee
required under Section 12.3.2 without obtaining the consent of any other party
to this Agreement.

8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuers,
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of any Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set out. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Administrative Agent, the LC Issuers, and the Lenders until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All claims arising out of or relating to the
representations and warranties of the Borrowers contained in this Agreement (and
the bases giving rise to such claims) shall survive the making of the Credit
Extensions herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the LC Issuers, and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuers, and the Lenders relating to
the subject matter thereof other than the Fee Letter.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification. (a) The Parent shall reimburse the Administrative
Agent and the Arranger for any costs and reasonable out-of-pocket expenses
(including attorneys’ fees of such Persons) paid or incurred by the
Administrative Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. The Parent also agrees to reimburse the
Administrative Agent, the Arranger, the LC Issuers, and the Lenders for any
costs and out-of-pocket expenses (including attorneys’ fees of such Persons)
paid or incurred by the Administrative Agent, the Arranger, any LC Issuer, or
any Lender in connection with the collection and enforcement of the Loan
Documents. Expenses being reimbursed by the Parent under this Section 9.6
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence. The Parent acknowledges that from
time to time Administrative Agent may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Parent’s and
its Subsidiaries’ assets for internal use by Administrative Agent from
information furnished to it by or on behalf of the Parent, after Administrative
Agent has exercised its rights of inspection pursuant to this Agreement.

(b) Each of the Borrowers hereby further agrees to indemnify the Administrative
Agent, the Arranger, each LC Issuer, each Lender, their respective affiliates,
and each of their directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, the Arranger, any LC Issuer, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, whether or not caused by or
arising, in whole or in part, out of the negligence of the party seeking
indemnification and whether brought by a third party or by the Borrowers, except
to the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

(c) Each Person claiming a right to indemnification under this Section 9.6 shall
promptly give the Parent written notice of receipt by such Person of notice of
the commencement of any action, suit or proceeding and the Parent (or any
applicable Borrower) shall have the right, but not the obligation to participate
in the defense of such action. Notwithstanding the foregoing, the failure of any
such Person to so notify the Parent promptly of any such action, suit, or
proceeding shall not relieve the indemnifying party from any liability that it
may have to the indemnified party hereunder, except to the extent that such
failure has a material adverse effect on the indemnifying party’s ability to
defend such claim. The Parent (or applicable Borrower) may participate in a
reasonable manner at its own expense and with its own counsel in any proceeding
conducted by any Borrower in accordance with the foregoing.

(i) The indemnified party shall consult in good faith with the indemnifying
party and its counsel with respect to the defense and shall keep the
indemnifying party reasonably informed as to the progress of the defense. The
Administrative Agent shall supply the Parent (or applicable Borrower) with such
information and documents reasonably requested by the Parent (or applicable
Borrower) as are necessary or advisable for the Parent (or applicable Borrower)
to participate in any action, suit or proceeding.

(ii) Except during the existence of a Default, no indemnified party shall enter
into any settlement or other compromise with respect to any claim which is
entitled to be indemnified under this Agreement if such settlement or compromise
would result in any payment hereunder without the prior written consent of the
Parent (or applicable Borrower), which consent shall not be unreasonably
withheld.

(iii) Upon payment in full of any claim by the Parent (or applicable Borrower)
pursuant to this Agreement, to or on behalf of the Administrative Agent, the
Arranger, the LC Issuer, any Lender or their respective Affiliates, the Parent
(or applicable Borrower), without any further action, shall be subrogated to any
and all claims that such indemnified party may have relating thereto (other than
claims in respect of insurance policies maintained by such indemnified party at
its own expense) and such indemnified party shall execute at its own expense
such instruments of assignment and conveyance, evidence of claims and payment
and such other documents, instruments and agreements as may be necessary to
preserve any such claims and otherwise cooperate with the Parent (or applicable
Borrower) and give such further assurances as are necessary or advisable to
enable the Parent (or applicable Borrower) to vigorously pursue such claims.

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the Parent and all its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements. If at any time any change in generally accepted accounting
principles would affect the computation of any financial ratio or requirement
set out in any Loan Document, and Borrowers shall so request, Administrative
Agent, Lenders and Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in generally accepted accounting principles (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in the same manner as it was computed prior to
such change.

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Nonliability of Lenders. The relationship between each of the Borrowers on
the one hand and the Lenders, the LC Issuers, and the Administrative Agent on
the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer, nor any Lender shall have any
fiduciary responsibilities to any Borrower. None of the Administrative Agent,
the Arranger, any LC Issuer, or any Lender undertakes any responsibility to any
Borrower to review or inform any Borrower of any matter in connection with any
phase of any Borrower’s business or operations. Each of the Borrowers agrees
that none of the Administrative Agent, the Arranger, any LC Issuer, or any
Lender shall have liability to any Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by any Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Administrative Agent, the Arranger, any LC
Issuer, or any Lender shall have any liability with respect to, and each of the
Borrowers hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by any Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

9.11 Confidentiality. Each Lender agrees that any confidential information which
it may receive from any Borrower pursuant to this Agreement will be used only
for purposes of this Agreement and will not be disclosed to any of its
directors, officers or employees, or to any other Person except for disclosure
(which, in the case of any disclosure pursuant to (d), (e), (f), or (g) shall be
accompanied by a written notice that such information is subject to this
Section 9.11) (a) to its Affiliates and to other Lenders and their respective
Affiliates, (b) to legal counsel, accountants, and other professional advisors
to such Lender or to a Transferee, (c) to regulatory officials, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which such
Lender is a party, (f) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties, and (g) permitted by Section 12.4.
Notwithstanding anything herein to the contrary, confidential information shall
not include, and each Lender (and each employee, representative or other agent
of any Lender) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.

9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.13 Disclosure. Each of the Borrowers and each Lender hereby (a) acknowledge
and agree that Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any
Borrower and its Affiliates and (b) waive any liability of Administrative Agent
or such Affiliate to any Borrower or any Lender, respectively, arising out of
resulting from such investments, loans or relationships other than liabilities
arising out of the gross negligence or willful misconduct of Administrative
Agent or its Affiliates.

9.14 USA PATRIOT Act Notice. Each Lender that is subject to the USA Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of pub. L. 107-56 (signed into
law October 26, 2001))(the “USA Patriot Act"), it is required to obtain, verify
and record information that identified each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the USA Patriot Act.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set out herein and in the other Loan Documents. The Administrative Agent agrees
to act as such contractual representative upon the express conditions contained
in this Article X. Notwithstanding the use of the defined term “Administrative
Agent,” it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set out in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(a) does not hereby assume any fiduciary duties to any of the Lenders, (b) is a
“representative” of the Lenders within the meaning of Section 9-102 of the
Uniform Commercial Code and (c) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set out in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2 Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4 No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of any Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by any Borrower to the Administrative Agent at such
time, but is voluntarily furnished by any Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

10.5 Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6 Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7 Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders agree
to reimburse and indemnify the Administrative Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrowers for which the Administrative Agent
is entitled to reimbursement by the Borrowers under the Loan Documents, (b) for
any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

10.9 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or any Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10 Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of their respective Subsidiaries in which any Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the Parent
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

10.12 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrowers, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent (with the consent of the Parent which shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of any
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

10.13 Administrative Agent and Arranger Fees. The Parent agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by any Borrower, the Administrative Agent and the Arranger pursuant to
the Fee Letter, or as otherwise agreed from time to time.

10.14 Delegation to Affiliates. Each of the Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

10.15 Co-Agents, Documentation Agent, Syndication Agent, etc.. Neither any of
the Lenders identified in this Agreement as a “co-agent” nor any Documentation
Agent or the Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.28, 3.1, 3.2, 3.4 or 3.5) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Aggregate Outstanding Credit Exposure held
by the other Lenders so that after such purchase each Lender will hold its Pro
Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Share of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

If an amount to be setoff is to be applied to Indebtedness of any Borrower to a
Lender other than Indebtedness comprised of the Outstanding Credit Exposure of
such Lender, such amount shall be applied ratably to such other Indebtedness and
to the Indebtedness comprised of such Outstanding Credit Exposure.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (a) none of the
Borrowers shall have the right to assign its rights or obligations under the
Loan Documents and (b) any assignment by any Lender must be made in compliance
with Section 12.3. The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (i) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (ii) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided that no such pledge or assignment creating
a security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.2 Participations.

12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.

12.2.3 Benefit of Setoff. Each Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3 Assignments.

12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more Eligible Assignees all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be substantially in the form of Exhibit C
or in such other form as may be agreed to by the parties thereto. The consent of
the Parent and the Administrative Agent and the LC Issuers shall be required
prior to an assignment becoming effective with respect to an Eligible Assignee
which is not a Lender or an Affiliate thereof; provided that if a Default has
occurred and is continuing, the consent of the Parent shall not be required.
Such consent shall not be unreasonably withheld or delayed. Each such assignment
with respect to an Eligible Assignee which is not a Lender or an Affiliate
thereof shall (unless each of the Parent and the Administrative Agent otherwise
consent) be in an amount not less than the lesser of (a) $5,000,000 or (b) the
remaining amount of the assigning Lender’s Commitment (calculated as at the date
of such assignment) or outstanding Loans (if the applicable Commitment has been
terminated).

12.3.2 Effect; Effective Date. Upon (a) delivery to the Administrative Agent of
an assignment, together with any consents required by Section 12.3.1, and
(b) payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the assignee to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the assignee in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
assignee shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Outstanding Credit Exposure assigned to such assignee. Upon the
consummation of any assignment pursuant to this Section 12.3.2, the transferor
Lender, the Administrative Agent and any Borrower shall, if the transferor
Lender or the assignee desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such assignee, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

12.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Eligible Assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.17 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: in the case
of any Borrower or the Administrative Agent, at its address or facsimile number
set out on the signature pages hereof, in the case of any Lender, at its address
or facsimile number set out in its administrative questionnaire or in the case
of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and any
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (a) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (b) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (c) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.

13.2 Change of Address. Any Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent,
the LC Issuers, and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

15.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN HOUSTON, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER, OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER, OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC
ISSUER, OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN HOUSTON, TEXAS.

15.3 WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER, AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures appear on the following pages.]

2 IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer, and the
Administrative Agent have executed this Agreement as of the date first above
written.

 
 
COOPER CAMERON CORPORATION
By:
Lorne E. Phillips
Treasurer
Address: 1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Lorne E. Phillips
Telephone: (713) 513-3336
Telecopy: (713) 513-3355
COOPER CAMERON (U.K.) LIMITED
CAMERON GMBH
COOPER CAMERON (SINGAPORE) PTE. LTD.
COOPER CAMERON CANADA CORP.
COOPER CAMERON (LUXEMBOURG) SARL
By:
Lorne E. Phillips
Attorney in Fact
Address: 1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Lorne E. Phillips
Telephone: (713) 513-3336
Telecopy: (713) 513-3355
 

3

     

4

     
 
   
 
  JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent, and as LC Issuer
By:
Commitment


--------------------------------------------------------------------------------


$40,000,000
US Swing Line Commitment


--------------------------------------------------------------------------------


$25,000,000
  Helen A. Carr
Vice President
Address: 600 Travis Street, 20th Floor
Houston, Texas 77002
Attention: Helen Carr
Telephone: (713) 216-7711
Telecopy: (713) 216-7794


 
   

5

     

6

     
 
   
 
  JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Swing Line Lender
By:
Canadian Swing Line Amount


--------------------------------------------------------------------------------


$15,000,000
  Helen A. Carr
Vice President
Address: 200 Bay Street, Royal Bank Plaza
South Tower, Suite 1800
Toronto, Ontario M5J 2J2
Attention: Indrani Lazarus
Telephone: (416) 981-9218
Telecopy: (416) 981-9279


 
   

7

     

8

     
 
   
 
  CALYON NEW YORK BRANCH,
individually and as Syndication Agent
By:
 
  Bertrand Cord’homme
Director
By:
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Page Dillehunt
Director
Address: 1301 Travis Street, Suite 2100
Houston, Texas 77002
Attention: David Gurghigian
Telephone: 713-890-8610
Telecopy: 713-890-8668


 
   

9

     

10

     
 
   
 
  ABN AMRO BANK N.V.,
individually and as Documentation Agent
By:
 
  Jim Moyes
Managing Director
By:
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Joshua Wolf
Vice President
Address: 4400 Post Oak Parkway, Suite
1500
Houston, Texas 77027
Attention: Sanjay Remond
Telephone: 832-681-7162
Telecopy: 832-681-7141


 
   

11

     

12

     
 
   
 
  CITIBANK, N.A.,
individually and as Documentation Agent
By:
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Amy K. Pincu
Attorney-in-fact
Address: 333 Clay Street, Suite 3700
Houston, Texas 77002
Attention: Amy Pincu
Telephone: 713-654-2820
Telecopy: 713-481-0253


 
   

13

     

14

     
 
   
 
  THE ROYAL BANK OF SCOTLAND plc,
individually and as Documentation Agent
By:
 
  Paul McDonagh
Managing Director
Address: 101 Park Avenue, 12th
Floor
New York, New York 10178
Attention: Julie Strelchenko
Telephone: 212-401-1401
Telecopy: 212-401-1494
with a copy to:
 
   
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Adderss: 600 Travis Street, Suite 6500
Houston, Texas 77002
Attention: Paul McDonagh
Telephone: 713-221-2436
Telecopy: 713-221-2430
 
   

15

     

16

     
 
   
 
  THE BANK OF TOKYO-MITSUBISHI, LTD.
By:
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Kelton Glasscock
Vice President & Manager
Address: 1100 Louisiana, Suite 2800
Houston, Texas 77002
Attention: John McIntyre
Telephone: 713-655-3869
Telecopy: 713-658-0116


 
   

17

     

18

     
 
   
 
  UBS LOAN FINANCE LLC
By:
 
  Wilfred V. Saint
Director, Banking Products Services, US
By:
Commitment


--------------------------------------------------------------------------------


$37,500,000
  Joselin Fernandes
Associate Director, Banking Products Services, US
Address: 677 Washington Blvd.
Stamford, Connecticut 06912
Attention: Safraz Hassan
Telephone: 203-719-3413
Telecopy: 203-719-3888


 
   

19

     

20

     
 
   
 
  DNB NOR BANK ASA
By:
 
  Espen Kvilekval
Senior Vice President
By:
Commitment


--------------------------------------------------------------------------------


$30,000,000
  Peter Dodge
Senior Vice President
Address: 200 Park Avenue, 31st
Floor
New York, New York 10166
Attention: Espen Kvilekval
Telephone: 212-681-3874
Telecopy: 212-681-3900


 
   

21

     

22

     
 
   
 
  SUNTRUST BANK
By:
Commitment


--------------------------------------------------------------------------------


$30,000,000
  David Edge
Managing Director
Address: 303 Peachtree Street, 10th
Floor
Atlanta, Georgia 30308
Attention: David Edge
Telephone: 404-827-6735
Telecopy: 404-827-6270


 
   

23

     

24

     
 
   
 
  AMEGY BANK NATIONAL ASSOCIATION
By:
Commitment


--------------------------------------------------------------------------------


$25,000,000
  Carmen Jordan
Senior Vice President
Address: 4400 Post Oak Parkway, POP 404
Houston, Texas 77027
Attention: Carmen Jordan
Telephone: 713-888-4610
Telecopy: 713-693-7475



25

PRICING SCHEDULE

                          Applicable Margin   Level I Status   Level II Status  
Level III Status   Level IV Status   Level V Status   Level VI Status
Facility Fee
  6.0 bps   7.5 bps   9.0 bps   11.0 bps   15.0 bps   17.5 bps
 
                       
 
                       
Eurocurrency Margin
  24.0 bps   27.5 bps   31.0 bps   39.0 bps   50.0 bps   72.5 bps
 
                       
 
                       
Financial Letter of
Credit Fee
 
24.0 bps  
27.5 bps  
31.0 bps  
39.0 bps  
50.0 bps  
72.5 bps
 
                       
 
                       
Performance Letter
of Credit Fee
 
12.00 bps  
13.75 bps  
15.5 bps  
19.5 bps  
25.0 bps  
36.25 bps
 
                       
 
                       
Documentary Letter
of Credit Fee
 
6.0 bps  
7.0 bps  
7.75 bps  
9.75 bps  
12.5 bps  
18.25 bps
 
                       
 
                       
Usage Fee (>50%)
  10.0 bps   10.0 bps   10.0 bps   10.0 bps   10.0 bps   10.0 bps
 
                       
 
                       
All-In Drawn Spread
  40.0 bps   45.0 bps   50.0 bps   60.0 bps   75.0 bps   100.0 bps
 
                       

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Parent’s Moody’s
Rating is A2 or better or the Parent’s S&P Rating is A or better.

“Level II Status” exists at any date if, on such date, (a) the Parent has not
qualified for Level I Status and (ii) the Parent’s Moody’s Rating is A3 or
better or the Parent’s S&P Rating is A- or better.

“Level III Status” exists at any date if, on such date, (a) the Parent has not
qualified for Level I Status or Level II Status and (ii) the Parent’s Moody’s
Rating is Baa1 or better or the Parent’s S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (a) the Parent has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Parent’s Moody’s Rating is Baa2 or better or the Parent’s S&P Rating is BBB or
better.

“Level V Status” exists at any date if, on such date, (a) the Parent has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Parent’s Moody’s Rating is Baa3 or better or the Parent’s
S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the Parent has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Parent’s senior unsecured long-term debt securities
without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Parent’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent’s Status as determined by the
then-current Moody’s and S&P Ratings. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Parent has neither a Moody’s Rating nor an S&P
Rating, then Level VI Status, or such other pricing level as may be agreed by
the Parent, the Administrative Agent, and the Lenders, shall exist. If the
credit ratings from Moody’s and S&P fall within different categories, the
Applicable Margin and Applicable Fee Rate shall be based on the higher of the
two ratings unless the lower rating is two or more levels below the higher
rating, in which case the rating which is one level above the lower rating will
apply. If at any time the Parent has only a single rating from either Moody’s or
S&P, then the Applicable Margin and Applicable Fee Rate shall be based on the
sole remaining rating.

26

EXHIBIT A-1

FORM OF IN-HOUSE COUNSEL OPINION

See Attached

27

OCTOBER ___, 2005

JPMorgan Chase Bank, N.A., as Administrative Agent
600 Travis Street, 20th Floor
Houston, Texas 77002
Attention: Helen Carr

and

Each of the Financial Institutions
Identified on Schedule I hereto

Ladies and Gentlemen:

I have acted as General Counsel for Cooper Cameron Corporation, a Delaware
corporation (the “Parent”), and as Corporate Counsel for each of Cooper Cameron
(U.K.) Limited, Cameron GmbH, Cooper Cameron (Singapore) Pte. Ltd., Cooper
Cameron (Luxembourg) SARL, and Cooper Cameron Canada Corp. (each a “Borrowing
Subsidiary” and collectively, the “Borrowing Subsidiaries”), in connection with
the Credit Agreement dated as of October      , 2005 (the “Credit Agreement”),
among the Parent, the Borrowing Subsidiaries, the Lenders from time to time
party to the Credit Agreement, Calyon New York Branch, as Syndication Agent, ABN
AMRO Bank, N.V., as Documentation Agent, The Royal Bank of Scotland plc, as
Documentation Agent, Citibank, N.A., as Documentation Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent (“Agent”) providing for extensions of credit
to the Parent and the Borrowing Subsidiaries. Terms defined in the Credit
Agreement, and not otherwise defined in this opinion letter, have the meanings
given them in the Credit Agreement.

This opinion is delivered to the addressees hereof upon the express instructions
and request of the Parent pursuant to Section 4.1.1(d) of the Credit Agreement.

In rendering the opinion expressed below, I have examined originals, or copies
certified or otherwise identified to my satisfaction, of such corporate records,
agreements, instruments and documents of the Parent and the Borrowing
Subsidiaries, and certificates or other statements of public officials and
corporate officers, and have made such other investigation of fact and law, as I
have deemed necessary in connection with the opinions set forth herein. In my
examination, I have assumed the genuineness of all documents submitted to me as
originals and the conformity to originals of all documents submitted to me as
copies.

Based upon the foregoing, and subject to the comments and exceptions hereinafter
set forth, and having regard for such legal considerations I deem relevant, I am
of the opinion that:

1. The Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware. The Parent is, to the extent required and
appropriate under applicable law, duly qualified, in good standing and duly
authorized to conduct business as a foreign corporation in the jurisdictions
specified in Schedule II hereto.

2. The Parent has all requisite corporate power and authority to execute,
deliver and perform its obligations under each of the Loan Documents, as defined
in the Credit Agreement, to which it is a party, to own its assets and to carry
on its business as presently conducted.

3. The execution, delivery and performance of the Parent and each Borrowing
Subsidiary of each of the Loan Documents to which it is a party do not
(a) violate any provision of law, rule or regulation (including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System), or of any order, writ, judgment, decree, determination or
award, which is presently in effect having applicability to such company,
(b) conflict with or result in a breach of, or constitute a default under, the
certificate or articles of incorporation, bylaws or other charter documents of
the Parent or any Borrowing Subsidiary, (c) conflict with or result in a breach
of, or constitute a default under, any material indenture, loan or credit
agreement or other agreement or instrument for borrowed money known to me to
which the Parent or any Borrowing Subsidiary is a party or by which the Parent
or any Borrowing Subsidiary or any of any such company’s property is bound, or
(d) result in or require the creation or imposition of any Lien of any nature
(except Liens permitted under the Credit Agreement) upon or with respect to any
of the properties now owned or hereafter acquired by the Parent or any Borrowing
Subsidiary.

4. Each of the Loan Documents has been duly authorized, executed and delivered
by the Parent and any Borrowing Subsidiary party thereto.

5. No authorization, consent, approval, license, qualification or formal
exemption from or filing, declaration or registration with, any court,
governmental agency or other regulatory authority or any securities exchange is
required in connection with the execution, delivery or performance by the Parent
or any Borrowing Subsidiary of the Loan Documents to which it is a party, except
such as have been previously obtained and remain in full force and effect.

6. There is no action, suit, proceeding, governmental investigation or
arbitration pending or, to my knowledge, threatened against the Parent or any
Borrowing Subsidiary or any material property thereof before any court or
arbitrator or any governmental or administrative body, agency or official which
(a) challenges the validity, or seeks to enjoin the performance of, any Loan
Document or (b) could reasonably be expected to have a Material Adverse Effect.

7. The Parent is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8. The Parent is not a “holding company” or a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

With respect to the opinion set forth in paragraph 1 above, to the extent
appropriate, I have relied exclusively upon certificates provided to me by the
secretaries of state (or equivalent officials) of the jurisdictions in which the
Parent is incorporated and in which it is qualified to do business.

With respect to the opinion set forth in paragraph 3 above, insofar as a review
of the indentures, loan or credit agreements or other agreements or instruments
for borrowed money, I have reviewed only those instruments filed with the
Securities and Exchange Commission as an exhibit to any of the Parent’s Form
10-Q, 10-K or 8-K reports or Registration Statements on Form S-4.

With respect to the opinion set forth in paragraph 6 above, I have made inquiry
of those attorneys in the legal department of the Parent who are responsible for
managing litigation, have caused a search of the pending litigation to be made
in the District Clerk’s office for Harris County, Texas and the Clerk for the
U.S. District Court for the Southern District of Texas, and have relied on the
Parent’s disclosure of legal proceedings in its Form 10-K for the year ended
December 31, 2004.

This opinion is limited to the General Corporation Law of the State of Delaware
and the federal laws of the United States of America.

This opinion is limited to such laws and facts as they presently exist. I assume
no obligation to revise or supplement this opinion should the present General
Corporation Law of the State of Delaware or applicable federal laws of the
United States of America be changed by legislative action, judicial decision or
otherwise.

This opinion letter is furnished solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not, without my
permission, be circulated to, or relied upon by, any other Person, except Porter
& Hedges, L.L.P., the Agent, the Lenders, any party that becomes a Participant,
Lender or Agent under the Credit Agreement after the date hereof pursuant to the
terms of the Credit Agreement, and any of their respective auditors, attorneys,
loan participants, and assignees or as required by law or order of a court or
other legal process.

Very truly yours,

William C. Lemmer

28

SCHEDULE I

Lenders

JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A., Toronto Branch
Calyon New York Branch
ABN AMRO Bank N.V.
Citibank, N.A.
The Royal Bank of Scotland plc
UBS Loan Finance LLC
The Bank of Tokyo-Mitsubishi, Ltd.
DNB Nor Bank ASA
Amegy Bank National Association
SunTrust Bank

29

EXHIBIT A-2

FORM OF OUTSIDE COUNSEL OPINION

See Attached

30

October ___, 2005

JPMorgan Chase Bank, N.A., as Administrative Agent
600 Travis Street, 20th Floor
Houston, Texas 77002

and

Each of the Financial Institutions Identified on Schedule I hereto

and

Cooper Cameron Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027



      Attention: William C. Lemmer, General Counsel

Ladies and Gentlemen:

We have acted as special counsel to Cooper Cameron Corporation (the “Borrower”)
and Cooper Cameron (U.K.) Limited, Cameron GmbH, Cooper Cameron (Singapore) Pte.
Ltd., Cooper Cameron Canada Corp., and Cooper Cameron (Luxembourg) SARL (the
“Borrowing Subsidiaries” and together with the Borrower, the “Loan Parties”) in
connection with the Credit Agreement dated as of October      , 2005 (the
“Credit Agreement”) among the Borrower, the Borrowing Subsidiaries, the Lenders
from time to time party to the Credit Agreement, Calyon New York Branch, as
Syndication Agent, ABN AMRO Bank N.V., as Documentation Agent, Citibank, N.A.,
as Documentation Agent, The Royal Bank of Scotland plc, as Documentation Agent,
and JPMorgan Chase Bank, N.A., as Administrative Agent (“Agent”), providing for
extensions of credit to the Loan Parties. Terms defined in the Credit Agreement,
and not otherwise defined in this opinion letter, have the meanings given them
in the Credit Agreement.

This opinion letter is delivered to the addressees upon the express instruction
and request of the Borrower pursuant to Section 4.1.1(e) of the Credit
Agreement.

In rendering the opinions expressed below, we have examined the Credit Agreement
and the Guaranty (collectively, the “Documents”), and originals or conformed
copies of such corporate records, agreements, and instruments of the Loan
Parties, certificates of public officials and of officers of such Persons, and
such other documents and records, and such matters of law, as we have deemed
appropriate. We have relied upon the opinion, dated the date hereof, of William
C. Lemmer, General Counsel of the Borrower and Corporate Counsel of each
Borrowing Subsidiary, with respect to the organization, existence, good
standing, power and capacity of the Borrower and the Borrowing Subsidiaries. We
have assumed (i) the genuineness of all signatures of, and the authority of,
persons signing the Documents on behalf of parties thereto other than the Loan
Parties, (ii) the authenticity of all documents submitted to us as originals,
(iii) the conformity to authentic original documents of all documents submitted
to us as certified, conformed, or photostatic copies, (iv) the due
authorization, execution, and delivery of the Documents by the parties thereto
other than the Loan Parties, and (v) that all documents, books and records made
available to us by the Loan Parties are accurate and complete.

Based upon the foregoing, we are of the opinion that:

1. The execution, delivery and performance of the Documents to which the
Borrower is a party do not violate any provision of Texas law which is
customarily applicable to the transactions of the type contemplated in the
Documents, and such Documents constitute the legal, valid and binding
obligations of the Borrower enforceable against it in accordance with their
respective terms.

2. The execution, delivery and performance of the Documents to which each
Borrowing Subsidiary is a party do not violate any provision of Texas law which
is customarily applicable to the transactions of the type contemplated in the
Documents, and such Documents constitute the legal, valid and binding
obligations of such Borrowing Subsidiary enforceable against it in accordance
with their respective terms.

3. No authorization, consent, approval, license, qualification or formal
exemption from or filing, declaration or registration with, any court,
governmental agency or other regulatory authority or any securities exchange is
required in connection with the execution, delivery or performance by any Loan
Party of the Documents to which it is a party, except such as have been
previously obtained and remain in full force and effect.

The foregoing opinions are subject to the following assumptions, limitations,
and qualifications:

A. The enforceability of the Documents may be subject to: (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws
affecting the enforcement of creditors’ rights generally; (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (iii) matters of public policy. Without
limiting the foregoing, Texas courts or Federal courts applying Texas law may
deny or limit the enforceability of clauses or provisions that purport to:
(i) give the right of specific performance; (ii) limit or expand the rights of
set-off; or (iii) limit jurisdiction of any courts, establish any exclusive
venue or establish evidentiary standards.

B. We express no opinion with respect to (i) the enforceability of provisions in
the Documents relating to delay or omission of enforcement of rights or
remedies, or waivers of defenses, or waivers of benefits of appraisement,
valuation, stay, extension, moratorium, redemption, statutes of limitation, or
other nonwaivable benefits bestowed by operation of law; or (ii) the lawfulness
or enforceability of exculpation clauses, clauses relating to releases of
unmatured claims, clauses purporting to waive unmatured rights, severability
clauses and similar clauses in the Documents.

C. Provisions of the Documents which permit the Agent or the Lenders to take
action or make determinations may be subject to a requirement that such action
be taken or such determinations be made on a reasonable basis and in good faith.

We are admitted to practice in the State of Texas and render no opinion as to
matters involving the laws of any jurisdiction other than the laws of the State
of Texas and applicable federal laws of the United States of America.

This opinion is limited to such laws and facts as they presently exist. We
assume no obligation to revise or supplement this opinion should the present
laws of the State of Texas or applicable federal laws of the United States of
America be changed by legislative action, judicial decision or otherwise.

This opinion letter is furnished solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not, without our
permission, be circulated to, or relied upon by, any other Person, except the
Agent, the Lenders, any party that becomes a Participant, Lender or Agent under
the Credit Agreement after the date hereof pursuant to the terms of the Credit
Agreement, and any of their respective auditors, attorneys, loan participants,
and assignees or as required by law or order of a court or other legal process.

Very truly yours,

Porter & Hedges, L.L.P.

31

SCHEDULE I

JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A., Toronto Branch
Calyon New York Branch
ABN AMRO Bank N.V.
Citibank, N.A.
The Royal Bank of Scotland plc
UBS Loan Finance LLC
The Bank of Tokyo-Mitsubishi, Ltd.
DNB Nor Bank ASA
Amegy Bank National Association
SunTrust Bank

32

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE



      To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 12, 2005, (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Cooper Cameron Corporation
(the “Parent”), Cooper Cameron (U.K.) Limited, Cameron GmbH, Cooper Cameron
(Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper Cameron (Luxembourg)
SARL, the lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders and as LC Issuer. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected      of the Parent;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in Section 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set out below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Parent’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

5. With respect to the determination of the interest rates to be paid for
Advances, the LC Fee rates, and the commitment fee rates commencing on the fifth
day following the delivery hereof, Level [     ] Status (as defined in the
Pricing Schedule) exists as of the date hereof.

6. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

Described below are the exceptions, if any, to Section 3 by listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which any Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:

7. The [quarterly] [annual] financial statements required to be furnished by
Parent under Section 6.1[(a)][(b)] of the Agreement are available on-line
through EDGAR.

The foregoing certifications, together with the computations set out in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of      , 200     .

33

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of __________ ___, 200__ with

Provisions of Sections 6.20 of the Agreement

34

SCHEDULE II TO COMPLIANCE CERTIFICATE

35

Reports and Deliveries Currently Due
EXHIBIT C

form of ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between      (the
“Assignor”) and      (the “Assignee”) is dated as of      , 200     . The
parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set out
in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Credit Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.

4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive from the
Administrative Agent all payments of principal, interest, Reimbursement
Obligations, and fees with respect to the interest assigned hereby. The Assignee
will promptly remit to the Assignor any interest on Loans and fees received from
the Administrative Agent which relate to the portion of the Commitment or
Outstanding Credit Exposure assigned to the Assignee hereunder for periods prior
to the Effective Date and not previously paid by the Assignee to the Assignor.
In the event that either party hereto receives any payment to which the other
party hereto is entitled under this Assignment Agreement, then the party
receiving such amount shall promptly remit it to the other party hereto.

5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of
Schedule 1.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that (a) it is the legal and beneficial owner
of the interest being assigned by it hereunder, (ii) such interest is free and
clear of any adverse claim created by the Assignor and (iii) the execution and
delivery of this Assignment Agreement by the Assignor is duly authorized. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of any Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of any
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of any Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (a) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set out
in the attachment to Schedule 1, (vii) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA, (viii) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including, without limitation, reasonable attorneys’
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee’s non-performance of the obligations assumed under
this Assignment Agreement, and (ix) if applicable, attaches the forms prescribed
by the Internal Revenue Service of the United States certifying that the
Assignee is entitled to receive payments under the Loan Documents without
deduction or withholding of any United States federal income taxes.

8. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Texas.

9. NOTICES. Notices shall be given under this Assignment Agreement in the manner
set out in the Credit Agreement. For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
out in the attachment to Schedule 1.

10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

36

SCHEDULE 1

to Assignment Agreement

1. Description and Date of Credit Agreement:

Credit Agreement dated as of October 12, 2005, is among Cooper Cameron
Corporation, a Delaware corporation, the other Borrowers named therein, the
Lenders and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent.

         
2. Date of Assignment Agreement:
    __________ __, 200___  
 
       
3. Amounts (as of date of item 2 above):
       
a. Assignee’s percentage of Commitment (or Outstanding Credit Exposure with
respect to terminated Commitments) purchased under the Assignment Agreement*
    — %
b. Amount of Commitment (or Outstanding Credit Exposure with respect to
terminated Commitments) purchased under the Assignment Agreement**
  $ —  
4. Assignee’s Commitment (or Outstanding Credit Exposure with respect to
terminated Commitments) purchased hereunder:
  $ —  
5. Proposed Effective Date:
    __________ __, 200___  
6. Non-standard Recordation Fee Arrangement
    N/A **
 
  [Assignor/Assignee to    pay

 
  100% of fee]
 
  [Fee waived by    Administrative Agent]


37

     
Accepted and Agreed:
 

[NAME OF ASSIGNOR][NAME OF ASSIGNEE]
By:
 
By:
 
   
Title:
  Title:
 
   
 
   
ACCEPTED AND CONSENTED TO BY
COOPER CAMERON CORPORATION***
  ACCEPTED AND CONSENTED TO BY
JPMORGAN CHASE BANK, N.A.
 
   
By:
  By:
 
   
Title:
  Title:
 
   

• Percentage taken to 10 decimal places
** If fee is split 50-50, pick N/A as option
*** Delete if not required by Credit Agreement

38

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s Administrative Information Sheet, which must

include notice addresses for the Assignor and the Assignee

(Sample form shown below)

ASSIGNOR INFORMATION

     
Contact:
 

 
 

Name:
  Telephone No.:
 
 

Fax No.:
  Telex No.:
 
   
 
  Answerback:
 
   
Payment Information:
 

 
 

Name & ABA # of Destination Bank:
 

 
   

Account Name & Number for Wire Transfer:

Other Instructions:

Address for Notices for Assignor:

ASSIGNEE INFORMATION

     
Credit Contact:
 

 
 

Contact:
 

 
 

Name:
  Telephone No.:
 
   
Fax No.:
  Telex No.:
 
   
 
  Answerback:
 
   
 
   

39

     
 
   
Key Operations Contacts:
 

 
 

Booking Installation:
  Booking Installation:
 
 

Name:
  Name:
 
   
Telephone No.:
  Telephone No.:
 
   
Fax No.:
  Fax No.:
 
   
Telex No.:
  Telex No.:
 
   
Answerback:
  Answerback:
 
   
 
   
Payment Information:
 

 
 

Name & ABA # of Destination Bank:
 

 
   

Account Name & Number for Wire Transfer:

Other Instructions:

Address for Notices for Assignor:

40

JPMORGAN INFORMATION

Assignee will be called promptly upon receipt of the signed agreement.

     
Initial Funding Contact:
  Subsequent Operations Contact:
 
   
 
   
Name:
  Name:
 
   
Telephone No.:
  Telephone No.:
 
   
Fax No.:
  Fax No.:
 
   

Initial Funding Standards:

Libor — Fund 2 days after rates are set.

JPMorgan Wire Instructions: JPMorgan Chase Bank, N.A., ABA #02100021

LS2 Incoming Account #9008109962

Ref: Cooper Cameron Corp

41

EXHIBIT D

FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

     
To JPMorgan Chase Bank, N.A.,
 

 
    as Administrative Agent (the “Administrative Agent”) under the Credit
Agreement

 
   
Described Below.
Re:
 
Credit Agreement dated October 12, 2005 (as the same may be amended or modified,
the “Credit Agreement”), among Cooper Cameron Corporation, the Lenders named
therein, the LC Issuer, and the Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
any Borrower, provided that the Administrative Agent may otherwise transfer
funds as hereafter directed in writing by any Borrower in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.14 of the Credit Agreement.

Facility Identification Number(s)

Customer/Account Name

Transfer Funds To

     
For Account No.
 

 
   
Reference/Attention To
 

 
   
Authorized Officer (Customer Representative)
  Date
 
   
 
   
 
   
(Please Print)
Bank Officer Name
  Signature
Date
 
   
 
   
(Please Print)
  Signature

42

(Deliver Completed Form to Credit Support Staff For Immediate Processing)
EXHIBIT E

FORM OF NOTE

[Date]

[Cooper Cameron Corporation, a Delaware corporation] (the “Borrower”), promises
to pay to the order of      (the “Lender”) the aggregate unpaid principal amount
of all Loans made by the Lender to any Borrower pursuant to Article II of the
Agreement (as hereinafter defined), in immediately available funds at the main
office of JPMorgan Chase Bank, N.A. in Chicago, Illinois, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set out in the Agreement. The Borrower shall pay the principal
of and accrued and unpaid interest on the Loans in full on the Commitment
Maturity Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 12, 2005 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., As Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is guaranteed
pursuant to the Guaranty, all as more specifically described in the Agreement,
and reference is made thereto for a statement of the terms and provisions
thereof. Capitalized terms used herein and not otherwise defined herein are used
with the meanings attributed to them in the Agreement.

[COOPER CAMERON CORPORATION]

By:
Print Name:
Title:


43

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

                 
Date
  Principal
Amount of
Loan   Maturity
of Interest
Period   Principal
Amount
Paid  
Unpaid
Balance
 
               

44

EXHIBIT F

FORM OF JOINDER AGREEMENT

Reference is made to the Credit Agreement dated as of October 12, 2005 (as
amended, modified, or supplemented from time-to-time, the “Credit Agreement”)
among Cooper Cameron Corporation, a Delaware corporation (the “Parent”), the
other borrowers named therein (together with the Parent, the “Borrowers”), the
lenders party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as agent
for the Lenders (the “Administrative Agent”) and as LC Issuer. Capitalized terms
used herein but not defined herein shall have the meanings specified by the
Credit Agreement.      , a      corporation (the “Borrowing Subsidiary”), hereby
agrees with the Administrative Agent, the Lenders and the Borrowers as follows:

In accordance with Section 2.24 of the Credit Agreement, the Borrowing
Subsidiary hereby (a) joins the Credit Agreement as a party thereto and shall
have all the rights of a Borrower and assumes all the obligations of a Borrower
under the Credit Agreement and the other Loan Documents to which the other
Borrowing Subsidiaries are a party, (b) agrees to be bound by the provisions of
the Credit Agreement or such other Loan Documents as if the Borrowing Subsidiary
had been an original party to the Credit Agreement or such other Loan Documents,
and (c) confirms that, after joining the Credit Agreement and the other Loan
Documents as set forth above, the representations and warranties set forth in
the Credit Agreement and the other Loan Documents with respect to the Borrowing
Subsidiary are true and correct in all material respects as of the date of this
Joinder Agreement and that no Default or Unmatured Default has occurred and is
continuing.

The Borrowing Subsidiary shall cooperate with the Administrative Agent and the
Lenders and execute such further instruments and documents as the Administrative
Agent or the Lenders shall reasonably request to effect, to the reasonable
satisfaction of the Administrative Agent and the Lenders, the purposes of this
Joinder Agreement.

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of the
     day of      , 20     .

[BORROWING SUBSIDIARY]

By:
Name:
Title:


45

EXHIBIT G

FORM OF GUARANTY

[See attached.]

46

GUARANTY

This Guaranty is made as of October      , 2005 (“Guaranty”), by Cooper Cameron
Corporation, a Delaware corporation (the “Guarantor”), in favor of the
Administrative Agent and the Lenders (as hereinafter defined).

R E C I T A L S:

A. The Guarantor, Cooper Cameron (U.K.) Limited (the “UK Borrower”), Cameron
GmbH (the “German Borrower”), Cooper Cameron (Singapore) Pte. Ltd. (the
“Singapore Borrower”), Cooper Cameron Canada Corp. (the “Canadian Borrower”),
Cooper Cameron (Luxembourg) SARL (the “Luxembourg Borrower”), the financial
institutions named therein (the “Lenders”), Calyon New York Branch, as
Syndication Agent, ABN AMRO Bank N.V., Citibank, N.A., and The Royal Bank of
Scotland plc, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) and as LC Issuer, have entered
into a certain Credit Agreement dated as of the date hereof (as from time to
time modified, supplemented or amended, the “Credit Agreement”). Each
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to such term by the Credit Agreement.

B. The Guarantor is the parent of the UK Borrower, the German Borrower, the
Singapore Borrower, the Canadian Borrower, and the Luxembourg Borrower and will
receive substantial and direct benefits from the extensions of credit
contemplated by the Credit Agreement and is entering into this Guaranty to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and extend credit to the Borrowing Subsidiaries thereunder.

C. The execution and delivery of this Guaranty is a condition precedent to the
obligation of the Lenders to extend credit to the Borrowing Subsidiaries
pursuant to the Credit Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Lenders to enter into the Credit
Agreement and extend credit to the Borrowing Subsidiaries, the Guarantor hereby
agrees as follows:

1. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Loans made by the Lenders to, and the Note(s) held by each
Lender of, each Borrowing Subsidiary and (b) all other amounts from time to time
owing to the Lenders or the Administrative Agent by each Borrowing Subsidiary
under the Credit Agreement, the Notes and the other Loan Documents, including
without limitation all “Obligations” (as defined in the Credit Agreement) of the
Borrowing Subsidiaries (collectively, the “Guaranteed Debt”). This is a guaranty
of payment, not a guaranty of collection.

2. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension or incurrence of the Guaranteed Debt or any part thereof. The
Guarantor further waives presentment, protest, notice, filing of claims with a
court in the event of receivership, bankruptcy or reorganization of any
Borrowing Subsidiary, demand or action on delinquency in respect of the
Guaranteed Debt or any part thereof, including any right to require the
Administrative Agent or the Lenders to sue any Borrowing Subsidiary, any other
guarantor or any other person obligated with respect to the Guaranteed Debt or
any part thereof, or otherwise to enforce payment thereof against any collateral
securing the Guaranteed Debt or any part thereof.

3. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than payment in full, subject however to Section 8
hereof), reduction by setoff or counterclaim, or recoupment whatsoever (all of
which are hereby expressly waived by it to the fullest extent permitted by law),
whether by reason of any claim of any character whatsoever, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise.
The validity and enforceability of this Guaranty shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitution for, the Guaranteed Debt or any
part thereof or any agreement relating thereto at any time; (b) any failure or
omission to perfect or maintain any lien on, or preserve rights to, any security
or collateral or to enforce any right, power or remedy with respect to the
Guaranteed Debt or any part thereof or any agreement relating thereto, or any
collateral securing the Guaranteed Debt or any part thereof; (c) any waiver of
any right, power or remedy or of any default with respect to the Guaranteed Debt
or any part thereof or any agreement relating thereto or with respect to any
collateral securing the Guaranteed Debt or any part thereof; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any collateral securing the Guaranteed Debt or any
part thereof, any other guaranties with respect to the Guaranteed Debt or any
part thereof, or any other obligations of any person thereof; (e) the
enforceability or validity of the Guaranteed Debt or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Debt or any part thereof;
(f) the application of payments received from any source to the payment of
indebtedness other than the Guaranteed Debt, any part thereof or amounts which
are not covered by this Guaranty even though the Lenders might lawfully have
elected to apply such payments to any part or all of the Guaranteed Debt or to
amounts which are not covered by this Guaranty; (g) any change of ownership of
any Borrowing Subsidiary or the insolvency, bankruptcy or any other change in
legal status of any Borrowing Subsidiary; (h) any change in, or the imposition
of, any law, decree, regulation or other governmental act which does or might
impair, delay or in any way affect the validity, enforceability or the payment
when due of the Guaranteed Debt; (i) the failure of any Borrowing Subsidiary to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Debt or this Guaranty, or to take any other
action required in connection with the performance of all obligations pursuant
to the Guaranteed Debt or this Guaranty; (j) the existence of any claim, setoff
or other rights which the Guarantor may have at any time against any Borrowing
Subsidiary or any other guarantor in connection herewith or with any unrelated
transaction; (k) the Lenders’ election, in any case or proceeding instituted
under Chapter 11 of the United States Bankruptcy Code, of the application of
Section 1111(b)(2) of the United States Bankruptcy Code; (l) any borrowing, use
of cash collateral, or grant of a security interest by any Borrowing Subsidiary,
as debtor in possession, under Section 363 of the United States Bankruptcy Code;
(m) the disallowance of all or any portion of any of the Lenders’ claims for
repayment of the Guaranteed Debt under Section 502 or 506 of the United States
Bankruptcy Code; or (n) any other fact or circumstance which might otherwise
constitute grounds at law or equity for the discharge or release of the
Guarantor from its obligations hereunder, all whether or not the Guarantor shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (n) of this paragraph. It is agreed that the Guarantor’s
liability hereunder is independent of any other guaranties or other obligations
at any time in effect with respect to the Guaranteed Debt or any part thereof
and that the Guarantor’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by any Borrowing Subsidiary of the Guaranteed
Debt in the manner agreed upon among the Administrative Agent, the Lenders and
the Borrowing Subsidiaries.

4. Credit may be granted or continued from time to time by the Lenders to any
Borrowing Subsidiary without notice to or authorization from the Guarantor
regardless of such Borrowing Subsidiary’s financial or other condition at the
time of any such grant or continuation. Neither the Administrative Agent nor any
Lender shall have an obligation to disclose or discuss with the Guarantor its
assessment of the financial condition of any Borrowing Subsidiary.

5. Until the payment in full of the Obligations and termination of all
commitments which could give rise to any Obligation, the Guarantor shall have no
right of subrogation with respect to the Guaranteed Debt and hereby waives,
until such payment occurs, any right to enforce any remedy which the
Administrative Agent or the Lenders now have or may hereafter have against any
Borrowing Subsidiary, any endorser or any other guarantor of all or any part of
the Guaranteed Debt, and the Guarantor hereby waives, until such payment occurs,
any benefit of, and any right to participate in, any security or collateral
given to the Administrative Agent or the Lenders to secure payment of the
Guaranteed Debt or any part thereof or any other liability of any Borrowing
Subsidiary to the Administrative Agent or the Lenders.

6. The Guarantor authorizes the Lenders to take any action or exercise any
remedy, in each case, as permitted or available at law or equity, with respect
to any collateral from time to time securing the Guaranteed Debt, which the
Lenders in their sole discretion shall determine, without notice to the
Guarantor. Notwithstanding any reference herein to any collateral securing any
of the Guaranteed Debt, it is acknowledged that, on the date hereof, neither the
Guarantor nor any of its Subsidiaries has granted, or has any obligation to
grant, any security interest in or other lien on any of its property as security
for the Guaranteed Debt.

7. In the event the Lenders in their sole discretion elect to give notice of any
action with respect to any collateral securing the Guaranteed Debt or any part
thereof, 10 days’ written notice mailed to the Guarantor by ordinary mail at the
address shown hereon shall be deemed reasonable notice of any matters contained
in such notice. The Guarantor consents and agrees that neither the
Administrative Agent nor the Lenders shall be under any obligation to marshal
any assets in favor of the Guarantor or against or in payment of any or all of
the Guaranteed Debt.

8. In the event that acceleration of the time for payment of any of the
Guaranteed Debt is stayed upon the insolvency, bankruptcy, administration or
reorganization of any Borrowing Subsidiary, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor forthwith upon demand by the
Administrative Agent or the Lenders. The Guarantor further agrees that, to the
extent that any Borrowing Subsidiary makes a payment or payments to any of the
Lenders on the Guaranteed Debt, or the Administrative Agent or the Lenders
receive any proceeds of collateral securing the Guaranteed Debt, which payment
or receipt of proceeds or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be returned or repaid
to such Borrowing Subsidiary, its estate, trustee, receiver, debtor in
possession or any other party, including, without limitation, the Guarantor,
under any insolvency or bankruptcy law, state, federal, or foreign law, common
law or equitable cause, then to the extent of such payment, return or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
when such initial payment, reduction or satisfaction occurred.

9. No delay on the part of the Administrative Agent or the Lenders in the
exercise of any right, power or remedy shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or the Lenders of any
right, power or remedy shall preclude any further exercise thereof; nor shall
any amendment, supplement, modification or waiver of any of the terms or
provisions of this Guaranty be binding upon the Administrative Agent or the
Lenders, except as expressly set forth in a writing duly signed and delivered on
the Lenders’ behalf by the Administrative Agent. The failure by the
Administrative Agent or the Lenders at any time or times hereafter to require
strict performance by any Borrowing Subsidiary or the Guarantor of any of the
provisions, warranties, terms and conditions contained in any promissory note,
security agreement, agreement, guaranty, instrument or document now or at any
time or times hereafter executed pursuant to the terms of, or in connection
with, the Credit Agreement by any Borrowing Subsidiary or the Guarantor and
delivered to the Administrative Agent or the Lenders shall not waive, affect or
diminish any right of the Administrative Agent or the Lenders at any time or
times hereafter to demand strict performance thereof, and such right shall not
be deemed to have been waived by any act or knowledge of the Administrative
Agent or the Lenders, their agents, officers or employees, unless such waiver is
contained in an instrument in writing duly signed and delivered on the Lenders’
behalf by the Administrative Agent. No waiver by the Administrative Agent or the
Lenders of any default shall operate as a waiver of any other default or the
same default on a future occasion, and no action by the Administrative Agent or
the Lenders permitted hereunder shall in any way affect or impair the
Administrative Agent’s or the Lenders’ rights or powers, or the obligations of
the Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Debt owing by the Borrower to the
Lenders shall be conclusive and binding on the Guarantor irrespective of whether
the Guarantor was a party to the suit or action in which such determination was
made.

10. Subject to the provisions of Section 8 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Debt has
been paid in full and the other conditions of this Guaranty have been satisfied.

11. In addition to and without limitation of any rights, powers or remedies of
the Administrative Agent or the Lenders under applicable law, any time after
maturity of the Guaranteed Debt, whether by acceleration or otherwise, the
Administrative Agent or the Lenders may, in their sole discretion, with notice
after the fact to the Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of the Guaranteed Debt (a) any indebtedness due or to become due from any of the
Lenders to the Guarantor, and (b) any moneys, credits or other property
belonging to the Guarantor (including all account balances, whether provisional
or final and whether or not collected or available) at any time held by or
coming into the possession of any of the Administrative Agent or any Lender
whether for deposit or otherwise.

12. The Guarantor agrees to pay all costs, fees and expenses (including
reasonable attorneys’ fees of the Administrative Agent or a Lender) incurred by
the Administrative Agent or any Lender in collecting or enforcing the
obligations of the Guarantor under this Guaranty.

13. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Administrative Agent, the Lenders and their
successors and assigns. All references herein to the Lenders shall for all
purposes also include all Participants, subject to the provisions of
Section 12.2 of the Credit Agreement. All references herein to a Borrowing
Subsidiary shall be deemed to include its respective successors and assigns
including, without limitation, a receiver, trustee or debtor in possession of or
for such Borrowing Subsidiary.

14. THIS GUARANTY SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE GUARANTOR DETERMINED, IN ACCORDANCE
WITH THE INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS, OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
EACH OF THE GUARANTOR AND, BY THEIR ACCEPTANCE HEREOF, THE ADMINISTRATIVE AGENT
AND EACH LENDER, HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR TEXAS STATE COURT SITTING IN HOUSTON, TEXAS, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, AND HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MESSENGER OR BY REGISTERED
MAIL DIRECTED TO THE GUARANTOR AT THE ADDRESS INDICATED IN THE CREDIT AGREEMENT,
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED THREE DAYS AFTER THE SAME
SHALL HAVE BEEN POSTED AS AFORESAID. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE
LENDERS TO BRING ANY ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY SHALL BE
BROUGHT ONLY IN A COURT IN HOUSTON, TEXAS; PROVIDED, THAT SUCH PROCEEDINGS MAY
BE BROUGHT IN OTHER COURTS IF JURISDICTION MAY NOT BE OBTAINED IN A COURT IN
HOUSTON, TEXAS.

15. EACH OF THE GUARANTOR AND, BY THEIR ACCEPTANCE HEREOF, THE ADMINISTRATIVE
AGENT AND EACH LENDER, WAIVES TRIAL BY JURY WITH RESPECT TO DISPUTES ARISING
HEREUNDER.

16. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

17. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be in writing by telex, facsimile, U.S. mail or overnight courier and
addressed or delivered to such party at its address set forth in the Credit
Agreement, or to such other address as the Administrative Agent or the Lenders
or the Guarantor designates to the Administrative Agent in writing. All notices
by United States mail shall be sent certified mail, return receipt requested.
All notices hereunder shall be effective upon delivery or refusal of receipt;
provided that any notice transmitted by telex or facsimile shall be deemed given
when transmitted (answerback confirmed in the case of telexes).

18. As of the date hereof, both the Guaranteed Debt and the obligations of the
Guarantor hereunder are unsecured. The various references herein to security or
collateral for the Guaranteed Debt and/or such obligations shall not be deemed
to grant any security or collateral to the Administrative Agent or the Lenders
and shall be operative only to the extent that after the date hereof such
security or collateral is granted (it being understood that neither the
Guarantor nor any of the Borrowing Subsidiaries has any obligation to grant such
security or collateral).

47

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the
     day of October 2005.

COOPER CAMERON CORPORATION

By:
Name:
Title:


48

SCHEDULE 1

SUBSIDIARIES

(SEE SECTION 5.7)

[See attached.]

COOPER CAMERON CORPORATION — SUBSIDIARIES & JOINT VENTURES
(Active As of October 1, 2005)

                                          State/Country of     % Owned   % Owned
  Incorporation or Cooper Cameron Corporation (Delaware) - Parent   by
Subsidiary   by CCC   Organization
Cameron Algerie (1 share owned by CCPEG)
            100     Algeria
 
                   
Cameron Al Rushaid Ltd.
            50     Saudi Arabia
 
                   
Cameron Argentina S.A.I.C. (122,700 shares owned by CCPEG)
  Less than 1%     100     Argentina
 
                   
Cameron Gabon, S.A. (1 share owned by Chairman)
            100     Gabon
 
                   
Cameron Services Middle East LLC (Joint Venture)
            24     Oman
 
                   
Cameron Venezolana, S.A.
            100     Venezuela
 
                   
Cameron Remanufacturas, C.A.
    100             Venezuela
 
                   
Cameron Angola (1 share owned by CCPEG)
            100     Angola
 
                   
Compression Services Company
            100     Ohio, USA
 
                   
Cooper Cameron Foreign Sales Company, Inc.
            100     Barbados
 
                   
Cooper Cameron International Holding Corp. (CESI has partial interest)
    8.36       91.64     Nevada, USA
 
                   
Cooper Cameron Holding (Cayman) Limited
    100             Grand Cayman
 
                   
Cameron Australasia Pty. Ltd.
    100             Australia
 
                   
Cooper Cameron Valves Australia Pty. Ltd.
    100             Australia
 
                   
Cooper Cameron Campex Limited
    80.1             Grand Cayman
 
                   
Cooper Cameron China Co. Ltd. (10-12-2004)
    100             China
 
                   
Cooper Cameron do Brasil Ltda. (1 share owned by CC (Lux) SARL)
    100             Brazil
 
                   
Cooper Cameron (Trinidad) Limited
    100             Trinidad and Tobago
 
                   
Cooper Cameron (Gibraltar) Limited
    100             Gibraltar
 
                   
Cooper Cameron Holding (Luxembourg) SARL
    100             Luxembourg
 
                   
Cooper Cameron (Luxembourg) SARL
    100             Luxembourg
 
                   
Cameron GmbH
    100             Germany
 
                   
Cooper Cameron Valves Italy Srl.
    100             Italy
 
                   
Cameron Ireland Limited
    100             Ireland
 
                   
Cooper Cameron Netherlands B.V. (11-2004)
    100             Netherlands
 
                   
CCC Euro Automation Center BV
    100             Netherlands
 
                   
Sterom S.A.
    100             Romania
 
                   
Cooper Cameron Holding (Dutch) B.V.
    100             Netherlands
 
                   
Cooper Cameron Canada Corporation
    100             Canada/Nova Scotia
 
                   
Ed’s Wellhead Supply (2005) Ltd.
    100             Canada/Alberta
 
                   
St. Clair Valve Techniques Limited
    100             Canada/Ontario
 
                   
Cooper Cameron Holding (U.K.) Limited
    100             United Kingdom
 
                   
Cameron France, S.A.S.
    100             France
 
                   
Cooper Cameron (U.K.) Limited
    100             United Kingdom
 
                   
Cooper Cameron (U.K.) Investments Limited
    100             United Kingdom
 
                   
Flow Link Systems Private Ltd.
    100             India
 
                   
Nutron Manufacturers (India) Private Limited
    100             India
 
                   
Flow Control-Tati Production Sdn. Bhd.
    49             Malaysia
 
                   
Nutron Flow Control Sdn. Bhd.
    100             Malaysia
 
                   
Cameron Offshore Engineering Limited
    100             United Kingdom
 
                   
Cooper Cameron Pensions Limited
    100             United Kingdom
 
                   
Cameron Integrated Services Limited
    100             United Kingdom
 
                   
Sherkate Mohandesi Hafar Chah Jonoob*
    80             Iran
 
                   
Cooper Cameron Holding B.V.
    100             Netherlands
 
                   
Cooper Energy Services B.V.
    100             Netherlands
 
                   
Cameron B.V.
    100             Netherlands
 
                   
Cooper Cameron Holding (Norway) AS
    100             Norway
 
                   
Cameron Norge AS
    100             Norway
 
                   
Cooper Cameron (Singapore) Pte. Ltd.
    100             Singapore
 
                   
Riyan Cameron (B) Sendirian Berhad
    100             Brunei
 
                   
Cooper Cameron (Holding) Corp.
            100     Nevada, USA
 
                   
Cooper — Texgas Ltd. (1 share owned by Compression Services Co.)
    50             Colombia
 
                   
NuFlo Technologies, Inc.
    100             Delaware, USA
 
                   
NuFlo Technologies US, Inc.
    100             Delaware, USA
 
                   
NuFlo GP Holdings, Inc.
    100             Delaware, USA
 
                   
NuFlo LP Holdings, Inc.
    100             Delaware, USA
 
                   
NuFlo Holdings, LP (1% owned by NuFlo GP Holdings, Inc.)
    99             Texas, USA
 
                   
Nuflo Technologies Canada Ltd.
    100             Alberta, CA
 
                   
Barton Instrument Systems Limited
    100             England & Wales
 
                   
NuFlo Finance and Royalty Company
    100             Delaware, USA
 
                   
NuFloTechnologies Sales Company
    100             Delaware, USA
 
                   
OPE, Inc.
            33     Texas, USA
 
                   
Sequel Holding, Inc.
            100     Delaware, USA
 
                   
Petreco International Inc. (partially owned by Sequel Holding, Inc.)
            100     Delaware, USA
 
                   
Petreco-KCC Holding, Inc.
    100             Delaware, USA
 
                   
Petreco-KCC Limited
    100             United Kingdom
 
                   
Petreco International Limited
    100             United Kingdom
 
                   
KCC Group Limited
    100             United Kingdom
 
                   
Petreco International (Middle East) Limited
    100             United Kingdom
 
                   
KCC Process Equipment Limited
    100             United Kingdom
 
                   
RJB Engineering (UK) Limited
    100             United Kingdom
 
                   
KCC Resources (Jersey) Limited
    100             Jersey
 
                   
Petreco Canada Inc.
    100             Canada/Alberta
 
                   
Cooper Cameron Corporation Nigeria Limited
            60     Nigeria
 
                   
Cooper Cameron S.R.L.
            100     Italy
 
                   
Cooper Energy Services de Venezuela, S.A.
            100     Venezuela
 
                   
Cooper Energy Services International, Inc.
            100     Ohio, USA
 
                   
Canada Tiefbohrgeräte und Maschinenfabrik GmbH
(Partially owned by CCPEG)
 
100  
 
Austria
 
                   
Cooper Cameron de Mexico S.A. de C.V. (1 share owned by CCPEG)
            100     Mexico
 
                   
Cooper Cameron Petroleum Equipment Group, Inc. (CCPEG)
            100     Delaware, USA
 
                   
Cooper Turbocompressor, Inc.
            100     Delaware, USA
 
                   
Wellhead Services, Inc.
            100     Nevada, USA
 
                   
Cooper Cameron (Malaysia) Sdn Bhd**
    49             Malaysia
 
                   
Cooper Cameron Valves Singapore Pte. Ltd.
    100             Singapore
 
                   
Cooper Cameron Corporation Sdn Bhd
    70             Malaysia
 
                   
PCC Bumi Flow technologies Sdn. Bhd.
    49             Malaysia

• In the process of being sold
** Local Malaysian law requires that a majority of stock be owned by local
residents.
Attorney/agents hold 51% of stock on CCC’s behalf.

49

SCHEDULE 2

LIENS

(SEE SECTION 6.15)

Liens of the Parent and its Subsidiaries comprised primarily of automobile
leases accounted for as capital lease obligations of Parent or such
Subsidiaries.

The Capital Lease balance as of August 26, 2005 is as follows:

                                              CCC (US)   CTC (US)   CC Canada
Corp.   Orbit Valve Company   TOTAL
Balance
  $ 5,404,821     $ 159,762     $ 1,950,496     $ 34,149     $ 7,549,228  

50

SCHEDULE 3

EUROCURRENCY PAYMENT OFFICES OF THE ADMINISTRATIVE AGENT

         
All Currencies:
       
 
       
JPMORGAN CHASE BANK, N.A. Bank One Plaza Suite IL1-0010 Chicago, Illinois 60670
ABA No.:
    02100021  
Account No.:
    9008109962  
 
  LS2 Incoming Account

Reference:
  Cooper Cameron Corp.

Attn:
  Claudia Kech


#1887903.7

51